Exhibit 10.1

 

EXECUTION VERSION

 

MEMBER OFFER AGREEMENT

 

June 2, 2004

 

DEAR MEMBER:

 

DIRECTV, Inc. (“DIRECTV”), with the consent of the National Rural
Telecommunications Cooperative (“NRTC”), is pleased to offer you (“you” or the
“Member”) the options described below (the “Offer”) in this Member Offer
Agreement (including the applicable Schedules and Exhibits hereto and
incorporated herein, this “Agreement”) with respect to your provision of DIRECTV
services and your current DIRECTV subscribers.

 

As you know, in 1992 or 1993, you or a predecessor in interest entered into an
NRTC/Member Agreement for Marketing and Distribution of DBS Services (as
amended, including in 1994, the “Existing Member Agreement”) with NRTC, which
permitted you to distribute DIRECTV services. In addition, you may have entered,
in 2004, into a New NRTC/Member Agreement for Marketing and Distribution of DBS
Services (the “New Member Agreement”, and together with the Existing Member
Agreement, the “Member Agreements”) in connection with the settlement of the
class action lawsuit brought by North Central Communications and Iowa Lake
Electric Corporation, on behalf of the plaintiff class certified in the United
States District Court for the Central District of California (the “Court”), Case
No. CV00-2117, and the lawsuits in the Court between NRTC and DIRECTV, Case Nos.
CV99-5666, CV99-8672, CV01-0993 and CV01-8121, as set forth in the Complete
Restatement of Amended Term Sheet, dated as of August 5, 2003 (the
“Settlement”). You may also know that DIRECTV (as successor to Hughes
Communications Galaxy, Inc.) and NRTC are parties to that certain DBS
Distribution Agreement, dated as of April 10, 1992 (such agreement, as amended,
including, without limitation on February 14, 1994 and pursuant to the
Settlement, the “DBS Distribution Agreement”).

 

As described in the Notice previously sent to you by NRTC, (i) the DBS
Distribution has been terminated as of June 1, 2004, (ii) the New Member
Agreement has been terminated effective as of June 2, 2004 and (iii) the
Existing Member Agreement has been terminated effective as of the earlier of
August 31, 2004 or the applicable Closing Date (as defined below in Section 2).
This Agreement, when executed by you and received by NRTC, as master servicer to
DIRECTV, will either (i) entitle you to certain buyout payments, if you choose
any of Option A-1, Option A-2, Option B-1 or Option B-2 below, or (ii) allow you
to continue to provide DIRECTV services under substantially the same terms and
conditions as contained in the Member Agreements, if you choose any of Option
C-1, Option C-2, or Option C-3 below.

 

IF YOU DO NOT RESPOND TO THIS OFFER PRIOR TO JUNE 30, 2004 IN ACCORDANCE WITH
THE PROCEDURES DESCRIBED BELOW, YOU WILL NOT BE ENTITLED TO THE MAXIMUM AMOUNT
OF PAYMENTS AVAILABLE PURSUANT TO THIS OFFER. PLEASE READ SECTIONS 1 AND 2 FOR
ADDITIONAL INFORMATION.

 

THIS OFFER SHALL EXPIRE AT 5:00 P.M. (EASTERN) ON AUGUST 31, 2004 (THE
“EXPIRATION DATE”). IF NRTC, AS MASTER SERVICER TO DIRECTV, HAS NOT RECEIVED
YOUR OPTION SELECTION BY THE EXPIRATION DATE, (1) YOUR RIGHTS UNDER THE EXISTING
MEMBER AGREEMENT WILL TERMINATE ON AUGUST 31, 2004 AND YOU WILL NO LONGER BE
ENTITLED TO DISTRIBUTE DBS SERVICES) AFTER THAT DATE AND (2) YOU WILL NOT BE
ENTITLED TO ANY OF THE PAYMENTS OR DBS DISTRIBUTION RIGHTS SET FORTH IN THIS
AGREEMENT.



--------------------------------------------------------------------------------

1. Options Available to the Members.

 

This Offer contains seven separate Options (Option A-1, Option A-2, Option B-1,
Option B-2, Option C-1, Option C-2 and Option C-3). You may only select one (1)
of the following Options. Please indicate your selection by checking the
appropriate box below.

 

PLEASE READ THIS ENTIRE AGREEMENT (INCLUDING THE SCHEDULES AND EXHIBITS ATTACHED
HERETO) CAREFULLY BEFORE COMPLETING ANY BOX BELOW.

 

¨

  Option A-1: Buyout Lump-Sum Payment (June 30, 2011).    

If the Member selects this Option A-1, DIRECTV agrees to pay to the Member,
effective as of the Closing Date, a single lump-sum payment in an amount equal
to $1,050.00 per Transferred Subscriber (the “Option A-1 Payment”) payable on
the third business day after the Closing Date to the account specified by the
Member on its signature page hereto (Page S-2); provided, however, that such
payment amount is based on the assumption that the Closing Date occurs on June
30, 2004. In the event that the Closing Date occurs after June 30, 2004, the
amount of the Option A-1 Payment shall be adjusted downward pro rata based on
the number of weeks elapsed past June 30, 2004 (with a reduction of $2.88 per
Transferred Subscriber per week for each week elapsed). In addition, promptly
after the Closing, appropriate adjustments shall be made for accounts receivable
from Transferred Subscribers to the Member in existence as of the Closing Date
and for payments owing from the Member to NRTC, or from NRTC to the Member, as
of the Closing Date pursuant to the Member’s Existing Member Agreement. For
purposes of clarity, no subscriber transfer payment or other amount shall be
owed to the Member after payment of the Option A-1 Payment, except for any
payments that may be due the Member under a Retailer Agreement or Servicer
Agreement. DIRECTV hereby agrees to make all payments and perform all of its
obligations applicable to this Option A-1 accepted by Member, as and when
provided for.

 

In addition, by accepting this Option A-1, the Member hereby (i) acknowledges
and agrees that the New Member Agreement has been terminated effective as of
June 2, 2004 and that the Existing Member Agreement has been terminated
effective as of the Closing Date; (ii) acknowledges and agrees that it shall no
longer possess an exclusive territory; and (iii) acknowledges and agrees to the
non-competition provisions and the Hart-Scott-Rodino representation set forth in
Schedule A-1, which is hereby incorporated by reference.

 

By selecting this Option A-1, you are agreeing to the Agreed Upon Terms and
Conditions in Schedule A-1, which include certain restrictions on the use of
subscriber lists and non-competition provisions for the period through June 30,
2013.

 

2



--------------------------------------------------------------------------------

¨

  Option A-2: Buyout Lump-Sum Payment (December 31, 2009).    

If the Member selects this Option A-2, DIRECTV agrees to pay to the Member,
effective as of the Closing Date, a single lump-sum payment in an amount equal
to $875.00 per Transferred Subscriber payable in a single lump sum on the
Closing Date (the “Option A-2 Payment”) payable on the third business day after
the Closing Date to the account specified by the Member on its signature page
hereto (Page S-2); provided, however, that such payment amount is based on the
assumption that the Closing Date occurs on June 30, 2004. In the event that the
Closing Date occurs after June 30, 2004, the amount of the Option A-2 Payment
shall be adjusted downward pro rata based on the number of weeks elapsed past
June 30, 2004 (with a reduction of $2.88 per Transferred Subscriber per week for
each week elapsed). In addition, promptly after the Closing, appropriate
adjustments shall be made for accounts receivable from Transferred Subscribers
to the Member in existence as of the Closing Date and for payments owing from
the Member to NRTC, or from NRTC to the Member, as of the Closing Date pursuant
to the Member’s Existing Member Agreement. For purposes of clarity, no
subscriber transfer payment or other amount shall be owed to the Member after
payment of the Option A-2 Payment, except for any payments that may be due the
Member under a Retailer Agreement or Servicer Agreement. DIRECTV hereby agrees
to make all payments and perform all of its obligations applicable to this
Option A-2 accepted by Member, as and when provided for.

 

In addition, by accepting this Option A-2, the Member hereby (i) acknowledges
and agrees that the New Member Agreement has been terminated effective as of
June 2, 2004 and the Existing Member Agreement has been terminated effective as
of the Closing Date; (ii) acknowledges and agrees that it shall no longer
possess an exclusive territory; and (iii) acknowledges and agrees to the
non-competition provisions and the Hart-Scott-Rodino representation set forth in
Schedule A-2, which is hereby incorporated by reference.

 

By selecting this Option A-2, you are agreeing to the Agreed Upon Terms and
Conditions in Schedule A-2, which include certain restrictions on the use of
subscriber lists for the period through December 31, 2011 and a non-competition
period through December 31, 2009.

 

3



--------------------------------------------------------------------------------

¨

  Option B-1: Buyout Monthly Payments through June 30, 2011.    

If the Member selects this Option B-1, DIRECTV agrees to pay to the Member,
effective as of the Closing Date, $1,400 in the aggregate per Transferred
Subscriber (as defined above), payable in monthly payments (each, an “Option B-1
Monthly Payment”) of $16.67 per month per Transferred Subscriber (as adjusted on
a straight-line basis for any payment period of less than a month), commencing
thirty (30) days following the Closing Date and ending June 30, 2011; provided,
however, that such payment amount is based on the assumption that the Closing
Date occurs on June 30, 2004. In the event that the Closing Date occurs after
June 30, 2004, the aggregate amount that DIRECTV shall pay and the Member shall
receive will be reduced based on the number of weeks elapsed past June 30, 2004
(with a reduction of $2.88 per Transferred Subscriber per week for each week
elapsed). In addition, promptly after the Closing, appropriate adjustments shall
be made for accounts receivable from Transferred Subscribers to the Member in
existence as of the Closing Date and for payments owing from the Member to NRTC,
or from NRTC to the Member, as of the Closing Date pursuant to the Member’s
Existing Member Agreement. Each of the Option B-1 Monthly Payments shall be paid
to the account specified by the Member on its signature page hereto (Page S-2).
For purposes of clarity, no subscriber transfer payment or other amount shall be
owed to the Member after payment of the final Option B-1 Monthly Payment, except
for any payments that may be due the Member under a Retailer Agreement or
Servicer Agreement (as each is defined below). DIRECTV hereby agrees to make all
payments and perform all of its obligations applicable to this Option B-1
accepted by Member, as and when provided for.

 

In addition, by accepting this Option B-1, the Member hereby (i) acknowledges
and agrees that the New Member Agreement has been terminated effective as of
June 2, 2004 and the Existing Member Agreement has been terminated effective as
of the Closing Date; (ii) acknowledges and agrees that it shall no longer
possess an exclusive territory; and (iii) acknowledges and agrees to the
non-competition provisions and the Hart-Scott-Rodino representation set forth in
Schedule B-1, which is hereby incorporated by reference.

 

By selecting this Option B-1, you are agreeing to the Agreed Upon Terms and
Conditions in Schedule B-1, which include certain restrictions on the use of
subscriber lists and non-competition provisions for the period through June 30,
2013.

 

Election to deduct Servicer Payments (if Servicer Agreement executed). If, in
addition to selecting this Option B-1, you have also executed and timely
delivered to NRTC, as master servicer, a Servicer Agreement (as described in
Section 4 below), you may, in lieu of receiving the Option B-1 Monthly Payments
at the account specified on your signature page hereto, deduct the Option B-1
Monthly Payments from the payments you are required to make to NRTC under the
Servicer Agreement. Please indicate below whether you intend to deduct the
Option B-1 Monthly Payments:

   

¨        Member will deduct the Option B-1 Monthly Payments

  

¨        Member will not deduct the Option B-1 Monthly Payments

 

4



--------------------------------------------------------------------------------

¨

  Option B-2: Buyout Monthly Payments through December 31, 2009.    

If the Member selects this Option B-2, DIRECTV agrees to pay to the Member,
effective as of the Closing Date, $1,100 in the aggregate per Transferred
Subscriber, payable in monthly payments (each, an “Option B-2 Monthly Payment”)
of $16.67 per month per Transferred Subscriber (as adjusted on a straight-line
basis for any payment period of less than a month), commencing 30 days following
the Closing Date and ending December 31, 2009; provided, however, that such
payment amount is based on the assumption that the Closing Date occurs on June
30, 2004. In the event that the Closing Date occurs after June 30, 2004, the
aggregate amount that DIRECTV shall pay and the Member shall receive will be
reduced based on the number of weeks elapsed past June 30, 2004 (with a
reduction of $2.88 per Transferred Subscriber per week for each week elapsed).
In addition, promptly after the Closing, appropriate adjustments shall be made
for accounts receivable from Transferred Subscribers to the Member in existence
as of the Closing Date and for payments owing from the Member to NRTC, or from
NRTC to the Member, as of the Closing Date pursuant to the Member’s Existing
Member Agreement. Each of the Option B-1 Monthly Payments shall be paid to the
account specified by the Member on its signature page hereto (Page S-2). For
purposes of clarity, no subscriber transfer payment or other amount shall be
owed to the Member after payment of the final Option B-2 Monthly Payment, except
for any payments that may be due the Member under a Retailer Agreement or
Servicer Agreement (as each is defined below). DIRECTV hereby agrees to make all
payments and perform all of its obligations applicable to this Option B-2
accepted by Member, as and when provided for.

 

In addition, by accepting this Option B-2, the Member hereby (i) acknowledges
that the New Member Agreement has been terminated effective as of June 2, 2004
and the Existing Member Agreement has been terminated as of the Closing Date;
(ii) acknowledges that it shall no longer possess an exclusive territory; and
(iii) acknowledges and agrees to the non-competition provisions and the
Hart-Scott-Rodino representation set forth in Schedule B-2, which is hereby
incorporated by reference.

 

By selecting this Option B-2, you are agreeing to the Agreed Upon Terms and
Conditions in Schedule B-2, which include certain restrictions on the use of
subscriber lists for the period through December 31, 2011 and a non-competition
period through December 31, 2009.

 

Election to deduct Servicer Payments (if Servicer Agreement executed). If, in
addition to selecting this Option B-2, you have also executed and timely
delivered to NRTC, as master servicer, a Servicer Agreement (as described in
Section 4 below), you may, in lieu of receiving the Option B-2 Monthly Payments
at the account specified on your signature page hereto, deduct the Option B-2
Monthly Payments from the payments you are required to make to NRTC under the
Servicer Agreement. Please indicate below whether you intend to deduct the
Option B-2 Monthly Payments:

   

¨        Member will deduct the Option B-2 Monthly Payments

  

¨        Member will not deduct the Option B-2 Monthly Payments

 

5



--------------------------------------------------------------------------------

    Option C: Status Quo (through the Service Term selected below)

¨

  Option C-1:   ¨    Option C-2:    ¨    Option C-3:    

•      Service Term through June 30, 2011

      

•      Service Term through December 30, 2009

       

•      Service Term through Termination Date as defined in the Settlement
(projected to be June 30, 2008)

   

By selecting Option C-1, Option C-2 or Option C-3, as the case may be, the
Member hereby (i) acknowledges and agrees that its New Member Agreement has been
terminated and that the Existing Member Agreement shall be terminated as of the
Closing Date, (ii) acknowledges and agrees, effective as of the Closing Date and
until the end of the applicable Service Term selected by you above, to the
provisions set forth in Schedule C (Part I), which is hereby incorporated by
reference and pursuant to which the Member will through this Agreement with
DIRECTV continue to enjoy any and all rights with respect to sales of DIRECTV
programming that the Member has currently under its Member Agreements prior to
the termination thereof and (iii) acknowledges and agrees, effective as of the
Closing Date and until the end of the applicable Service Term selected by you
above, to the provisions set forth in Schedule C (Part II), which is hereby
incorporated by reference and pursuant to which DIRECTV agrees that the Member
will continue to enjoy any and all rights with respect to sales of DIRECTV
programming that the Member has currently under the Second Revised Seamless
Consumer Agreement between DIRECTV and NRTC and the Member Agreements.

 

Member acknowledges that promptly after the Closing appropriate adjustments
shall be made for accounts receivable or other amounts due to or from NRTC and
the Member as of the Closing Date. DIRECTV hereby agrees to make all payments
and perform all of its obligations applicable to this Option C-1, Option C-2 or
Option C-3, as the case may be, accepted by Member, as and when provided for.

 

In addition, the Member hereby acknowledges that DIRECTV has entered into a
Master Servicer Agreement with NRTC pursuant to which NRTC shall act as
DIRECTV’s master servicer to provide certain servicing activities pursuant to
the Master Servicer Agreement. By selecting Option C-1, Option C-2 or Option
C-3, as the case may be, the Member agrees to continue to pay the DBS
distribution services costs associated with its ongoing rights, as well as a
mark-up applied to such costs as set forth in Schedule C (Part I), with annual
increases by DIRECTV of such mark-up amount solely in accordance with an
adjustment based on the Consumer Price Index in non-urban regions (the “CPI”)).
All such payments shall be forwarded by the Member to NRTC, as master servicer,
for payment to DIRECTV pursuant to the Master Servicer Agreement. Member agrees
that NRTC, as master servicer may directly collect all payments and enforce
performance by the Member under the Agreed Upon Terms and Conditions and the
Additional Agreed Upon Terms and Conditions.

 

By selecting Option C-1, Option C-2 or Option C-3, as the case may be, you are
agreeing to each of the Agreed Upon Terms and Conditions in Schedule C (Part I)
and the Additional Agreed Upon Terms and Conditions re: Seamless Consumer
Program in Schedule C (Part II).

 

6



--------------------------------------------------------------------------------

Please note that the following definitions apply to each of the options
described above:

 

(a) “Transferred Subscriber” means any Subscriber account of the Member as of
the Closing Date (i) with a level of service at least equivalent to Core
Programming, which account is not more than forty-five (45) days past due, and
which, with respect to a Subscriber acquired within three months prior to the
Closing Date, continues as a DIRECTV Subscriber account in good standing with
Core Programming or a higher level of service for no less than ninety (90) days
after the Closing Date or (ii) which, as of June 2, 2004, has been in a
“suspend” status for not more than 180 days and has an account balance that is
not $0; Transferred Subscribers will also include any Subscribers in the
territory covered by your Existing Member Agreement that are activated by
DIRECTV on or after the date hereof and prior to the Closing Date, if they
otherwise satisfy the foregoing definition. Notwithstanding the foregoing, the
number of “suspend” status Subscribers that are counted as Transferred
Subscribers shall be capped at the actual number thereof as of June 2, 2004.

 

(b) “Core Programming” means any of the Total Choice Packages or Select Choice,
Economy Choice, DIRECTV Limited, NFL Sunday Ticket or premium services
distributed under the Second Revised Consumer Seamless Agreement, or their
equivalents; and

 

(c) “Subscriber” means a paying subscriber of any DIRECTV service in an active
status with active services.

 

2. Closing Date. The closing of the transactions described in this Agreement
(the “Closing”) shall become effective as of the closing date (the “Closing
Date”) as follows:

 

  (a) if this Agreement is executed by you and received by NRTC, as master
servicer to DIRECTV, at the address set forth in Section 7 below, by 5:00 p.m.
(Eastern) on June 30, 2004, the Closing Date shall be June 30, 2004;

 

  (b) if this Agreement is executed by you and received by NRTC, as master
servicer to DIRECTV, at the address set forth in Section 7 below, after 5:00
p.m. (Eastern) on June 30, 2004 but prior to 5:00 p.m. (Eastern) on July 14,
2004, the Closing Date shall be July 14, 2004;

 

 

  (c) if this Agreement is executed by you and received by NRTC, as master
servicer to DIRECTV, at the address set forth in Section 7 below, after 5:00
p.m. (Eastern) on July 14, 2004 but prior to 5:00 p.m. (Eastern) on August 13,
2004, the Closing Date shall be August 14, 2004.

 

  (d) if this Agreement is executed by you and received by NRTC, as master
servicer to DIRECTV, at the address set forth in Section 7 below, after 5:00
p.m. (Eastern) on August 13, 2004 but prior to 5:00 p.m. (Eastern) on the
Expiration Date, the Closing Date shall be August 31, 2004.

 

IF YOU HAVE SELECTED OPTIONS A-1, A-2, B-1 OR B-2 AND THE CLOSING DATE IS AFTER
JUNE 30, 2004, THE APPLICABLE PAYMENT AMOUNT(S) WILL BE ADJUSTED DOWNWARD, AS
APPROPRIATE, AS DESCRIBED IN SECTION 1 ABOVE.

 

7



--------------------------------------------------------------------------------

3. Retailer Agreement. If you have selected Option A-1, Option A-2, Option B-1
or Option B-2 above, DIRECTV hereby offers you the opportunity to enter into an
independent retailer agreement with DIRECTV, on a non-exclusive basis, on terms
and conditions substantially similar to those offered to DIRECTV independent
“two-step” retailers, including certain beneficial terms that have been
negotiated by DIRECTV and NRTC (the “Retailer Agreement”). A copy of the
Retailer Agreement is included in the materials enclosed together with this
Agreement. The Retailer Agreement, if executed and timely delivered by you, will
become effective as of the Closing Date. If you execute a Retailer Agreement,
please ensure that you also complete (i) Exhibit A attached thereto by providing
your trade name and retailer location(s) and (ii) Internal Revenue Service Form
W-9 enclosed therewith. Please indicate whether you intend to enter into the
Retailer Agreement.

 

¨   Yes: The Member intends to enter into the Retailer Agreement. A copy of the
Retailer Agreement executed by the Member is enclosed herewith. ¨   No: The
Member does not intend to enter into the Retailer Agreement.

 

IF YOU SELECT “YES”, THE RETAILER AGREEMENT WILL NOT BECOME EFFECTIVE UNTIL YOU
TIMELY DELIVER TO NRTC, AS MASTER SERVICER TO DIRECTV, AT THE ADDRESS SET FORTH
IN SECTION 7 BELOW, TWO (2) EXECUTED COPIES OF THE RETAILER AGREEMENT ENCLOSED
HEREWITH. NRTC WILL RETURN TO YOU A COPY EXECUTED BY DIRECTV FOR YOUR RECORDS.

 

IF YOU SELECT “NO” OR DO NOT ANSWER THIS SECTION 3 AND NEVERTHELESS EXECUTE AND
TIMELY DELIVER A RETAILER AGREEMENT TO NRTC, AS MASTER SERVICER TO DIRECTV, AT
THE ADDRESS SET FORTH IN SECTION 7 BELOW, YOUR ANSWER TO THIS SECTION 3 WILL BE
DISREGARDED AND YOU WILL BE BOUND BY THE TERMS OF THE RETAILER AGREEMENT.

 

4. Servicer Agreement. If you have executed and timely delivered a Retailer
Agreement to NRTC, as master servicer to DIRECTV, DIRECTV hereby offers you the
opportunity to provide customer service, bill finishing and collection services
solely to your Transferred Subscribers and subsequently acquired Subscribers
under your Retailer Agreement pursuant to an independent servicer agreement (the
“Servicer Agreement”) with DIRECTV. A copy of the Servicer Agreement is included
in the materials enclosed together with this Agreement. The Servicer Agreement,
if executed and timely delivered by you (and if you have executed and timely
delivered a Retailer Agreement), will become effective as of the Closing Date.
Please indicate whether you intend to enter into the Servicer Agreement.

 

¨   Yes: The Member intends to enter into the Servicer Agreement. A copy of the
Servicer Agreement executed by the Member is enclosed herewith. ¨   No: The
Member does not intend to enter into the Servicer Agreement.

 

8



--------------------------------------------------------------------------------

THE SERVICER AGREEMENT WILL NOT BECOME EFFECTIVE UNTIL YOU TIMELY DELIVER TO
NRTC, AS MASTER SERVICER TO DIRECTV, AT THE ADDRESS SET FORTH IN SECTION 7
BELOW, TWO (2) EXECUTED COPIES OF EACH OF THE RETAILER AGREEMENT AND THE
SERVICER AGREEMENT ENCLOSED HEREWITH. NRTC WILL RETURN TO YOU A COPY OF EACH
AGREEMENT EXECUTED BY DIRECTV FOR YOUR RECORDS.

 

IF YOU SELECT “NO” OR DO NOT ANSWER THIS SECTION 4 AND NEVERTHELESS EXECUTE AND
TIMELY DELIVER TO NRTC, AS MASTER SERVICER TO DIRECTV, AT THE ADDRESS SET FORTH
IN SECTION 7 BELOW, A SERVICER AGREEMENT AND HAVE EXECUTED AND TIMELY DELIVERED
A RETAILER AGREEMENT AS SET FORTH ABOVE, YOUR ANSWER TO THIS SECTION 4 WILL BE
DISREGARDED AND YOU WILL BE BOUND BY THE TERMS OF THE SERVICER AGREEMENT.

 

THE SERVICER AGREEMENT MUST BE EXECUTED BY YOU AND TIMELY RECEIVED BY NRTC, AS
MASTER SERVICER TO DIRECTV, AT THE ADDRESS SET FORTH IN SECTION 7 BELOW, BY THE
CLOSING DATE TO BE EFFECTIVE. NOTWITHSTANDING YOUR RESPONSE TO THIS SECTION 4,
ANY SERVICER AGREEMENT EXECUTED AND TIMELY DELIVERED TO NRTC, AS MASTER SERVICER
TO DIRECTV, AT THE ADDRESS SET FORTH IN SECTION 7 BELOW, BY YOU WILL BE
DISREGARDED IF YOU HAVE NOT EXECUTED AND TIMELY DELIVERED TO NRTC, AS MASTER
SERVICER TO DIRECTV, AT THE ADDRESS SET FORTH IN SECTION 7 BELOW, A RETAILER
AGREEMENT BY SUCH DATE.

 

5. Representations, Warranties and Covenants.

 

  (a) Authority. DIRECTV and Member each represent and warrant to the other that
it has all requisite power and authority (i) to execute, deliver and perform
this Agreement (including the relevant Schedules and Exhibits attached to this
Agreement and incorporated herein) and all agreements (including, without
limitation, the Retailer Agreement and the Servicer Agreement), documents and
instruments executed and delivered by each in connection with this Agreement;
(ii) to own, lease or operate its property and assets; and (iii) to carry on its
business as presently conducted.

 

  (b) Litigation. DIRECTV and Member each represent and warrant to the other
that, to the best of its knowledge, there is no outstanding or threatened
judgment, threatened or pending litigation or proceeding, involving or affecting
the transactions provided for in, or contemplated by, this Agreement, except as
has been previously disclosed in writing by either party to the other.

 

  (c) Laws. DIRECTV and Member each shall comply with all FCC and other
governmental (whether international, federal, state, municipal or otherwise)
statutes, laws, rules, regulations, ordinances, codes, directives and orders of
any such governmental agency, body or court applicable to it regarding the
provision of DBS Services.

 

  (d) All Necessary Parties. Member hereby represents and warrants to DIRECTV
that the entity (or entities) who are signatories hereto are the only parties
necessary to execute this Agreement for and on behalf of Member and thereby
create a valid and binding agreement enforceable against Member in accordance
with its terms.

 

9



--------------------------------------------------------------------------------

6. Closing Mechanics. Promptly after the Closing Date, DIRECTV or NRTC, as
master servicer, will send to you a closing certificate confirming (a) your
actual Closing Date, (b) if you have selected Option A-1, Option A-2, Option B-1
or Option B-2 above, the calculation of Transferred Subscribers and the amount
of, as applicable, the Option A-1 Payment, Option A-2 Payment, Option B-1
Payment or Option B-2 Payment and (c) if you have executed the Servicer
Agreement and/or the Retailer Agreement, a copy thereof executed by DIRECTV.

 

7. Delivery. None of this Agreement, the Retailer Agreement nor the Servicer
Agreement shall be considered to have been delivered by you until NRTC, as
master servicer to DIRECTV, has actually received an original executed copy of
each respective agreement at the following delivery address:

 

National Rural Telecommunications Cooperative

2121 Cooperative Way

Herndon, VA 20171

Telephone: (703) 787-0874

Facsimile: (703) 787-9301

Attention: General Counsel

 

Delivery by facsimile will be considered to have been made upon transmission if
the recipient has acknowledged receipt thereof and actually receives an original
executed copy within three (3) business days thereafter. We recommend that you
use a nationally-recognized overnight courier service (e.g., FedEx or DHL) to
deliver each of the agreements. In addition, if you have selected Option A-1,
Option A-2, Option B-1 or Option B-2 above, please ensure that you complete the
payment instructions contained on your signature page (Page S-2) hereto. Member
agrees that DIRECTV shall have the sole discretion to determine whether or not
this Agreement has been properly executed by Member and timely delivered to
NRTC. Member also agrees that DIRECTV may in its sole discretion waive any right
DIRECTV has to reject Member’s acceptance of this offer (and may therefore
consider this offer properly accepted) even if this Agreement has not been
properly executed or timely delivered to NRTC.

 

8. Notices. All other notices and other communications from either party to the
other hereunder shall be in writing and shall be deemed received upon actual
receipt when personally delivered, upon acknowledgment of receipt if sent by
guaranteed overnight delivery service (such as FedEx or DHL) or by facsimile, or
(other than for the delivery of executed agreements hereunder) upon the
expiration of the third business day after being deposited in the United States
mails, postage prepaid, certified or registered mail, addressed to the other
party as follows:

 

DIRECTV:

  

DIRECTV, Inc.

 

2230 East Imperial Highway

Building R8, Mail Station N340

El Segundo, California 90245

Telephone: (310) 964-5000

Facsimile: (310) 964-4884

Attention: Legal Department

NRTC:

  

National Rural Telecommunications Cooperative

2121 Cooperative Way, Suite 500

Herndon, VA 20171

Telephone: (703) 787-0874

Facsimile: (703) 787-9301

Attention: General Counsel

MEMBER:

   At the address set forth on the signature page hereto.

 

10



--------------------------------------------------------------------------------

Each party hereto may change its addresses or payment instructions by giving the
other party notice thereof in conformity with this Section 8.

 

9. General Release.

 

  (a) The Member, on behalf of itself and its predecessors, successors, assigns,
subsidiaries, divisions, affiliates, directors, officers and any person or
entity claiming by, through, under it or on its behalf, or which is acting in
concert with it (collectively, the “Member Releasees”), hereby releases and
forever discharges (the “General Release”), as of the Closing Date, each of (i)
DIRECTV and its subsidiaries and affiliates and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of DIRECTV and its affiliates and DIRECTV’s direct or indirect owners and (ii)
NRTC and its subsidiaries and affiliates and all present and former directors,
officers, agents, representatives, employees, successors and assigns of NRTC and
its affiliates and NRTC’s members (collectively, the “Released Parties”) from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date this General Release becomes effective
and enforceable) and whether known or unknown, suspected, or claimed, in each
case, including, but not limited to, any allegation, claim or violation, arising
under any local, state, or federal law, regulation or ordinance; or under any
public policy, contract or tort, or under common law; or arising under any
policies, practices or procedures of the Released Parties; or any claim for
breach of contract (both express and implied), breach of a covenant of good
faith and fair dealing (both express and implied), negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters (all of the foregoing
collectively referred to herein as “Claims”), against DIRECTV, NRTC and/or any
of the Released Parties which the Member Releasees may have against the Released
Parties including, without limitation, any Claims relating to, arising out of or
based on the Member Agreements, the termination thereof in connection with the
Offer, any dealings between NRTC and the Member Releasees, NRTC’s method of
calculation and allocation of patronage and non-patronage sourced income
(including any such patronage or non-patronage sourced income allegedly arising
out of the transactions by which NRTC and DIRECTV terminated the DBS
Distribution Agreement, the New DBS Distribution Agreement and the Member
Agreements), NRTC’s calculations and distributions of net savings or patronage
to its patrons, NRTC’s use (including in connection with ventures other than the
DBS business) of its patronage capital, the amount, including margin, charged by
NRTC to its members or affiliates thereunder, NRTC’s use or distribution to such
member or affiliate of any launch or marketing support fees or advertising
revenues collected by NRTC and/or any Claim that NRTC must distribute or pay any
patronage as

 

11



--------------------------------------------------------------------------------

a consequence of the termination of the DBS Distribution Agreement or the Member
Agreements. The Member Releasees do not, however, release (i) any right to be
paid or to receive distributions (in the ordinary course of NRTC’s business and
not relating to the termination of the DBS Distribution Agreement, the New DBS
Distribution Agreement or the Member Agreements) with respect to any patronage
income or capital (a) as reflected on NRTC’s books and records or (b) that has
accrued, but has not yet been declared or distributed, in each case immediately
prior to the termination date of the DBS Distribution Agreement; and (ii) any
rights that arise out of this Agreement.

 

  (b) The Member hereby acknowledges that (i) any payments or benefits paid or
granted to it pursuant to the Offer, and NRTC’s consent to the transactions set
forth herein, represent, in part, consideration for making this General Release
and (ii) it will not receive any payments or benefits pursuant to the terms of
the Offer unless its makes this General Release.

 

  (c) The Member hereby represents that is has not made any assignment or
transfer of any right, claim, demand, cause of action, or other matter covered
by Section 9(a) above.

 

  (d) In making this General Release, the Member acknowledges and intends that
it shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. The Member expressly consents that this General Release
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. The
Member acknowledges and agrees that this waiver is an essential and material
term of this General Release. The Member further agrees that in the event it
should bring a Claim seeking damages against any of the Released Parties, this
General Release shall serve as a complete defense to such Claims. The Member
further agrees that it is not aware of any pending charge or complaint of the
type described in Section 9(a) as of the execution of this General Release.

 

  (e) The Member represents that it is not aware of any claim by it other than
the Claims that are released by this General Release. The Member acknowledges
that it may hereafter discover Claims or facts in addition to or different than
those which it now knows or believes to exist with respect to the subject matter
of this General Release and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
its decision to enter into it. Nevertheless, the Member hereby waives any right,
Claim or cause of action that might arise as a result of such different or
additional Claims or facts and hereby expressly waives any and all rights and
benefits confirmed upon it by the provisions of California Civil Code Section
1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE GENERAL RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

 

12



--------------------------------------------------------------------------------

Being aware of such provisions of law, the Member agrees to expressly waive and
relinquish any and all rights and benefits it may have thereunder, as well as
under any similar law or common law principle of similar effect of any state or
territory of the United States with respect to the Claims released hereby.

 

  (f) The Member agrees that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by DIRECTV, NRTC, any Released Party or the Member of
any improper or unlawful conduct.

 

  (g) Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

  (h) The Member agrees that NRTC and the other NRTC Released Parties are
intended third-party beneficiaries of the General Release and are entitled to
enforce any rights that they have under the General Release including, without
limitation, to raise the General Release as a complete defense in any action
involving any of the Claims subject to the General Release.

 

10. Post-Closing Adjustments. If you have selected Option A-1, A-2, B-1 or B-2
above, you are obligated to refund to DIRECTV all amounts received by you in
respect of Subscribers that no longer meet the Transferred Subscriber
requirements ninety (90) days after the Closing Date.

 

11. Binding Agreement. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, and shall inure to the benefit of NRTC, its successors and assigns.
Nothing contained in this Agreement shall be deemed to confer upon anyone other
than the parties hereto (and their permitted successors and assigns), and NRTC,
as set forth below, any legal right or equitable right, remedy or claim under or
by reason of this Agreement.

 

12. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, and all counterparts together shall
constitute but one and the same documents.

 

13. Governing Law. The existence, validity, construction, operation and effect
of this Agreement shall be determined in accordance with and be governed by the
laws of California.

 

14. Entire Agreement; Amendment. This Agreement (including the applicable
Schedules and Exhibits attached hereto and incorporated by reference herein)
constitutes the entire agreement among the parties and supersedes all previous
understandings, commitments and representations concerning the subject matter.
This Agreement may not be amended or modified in any way, except (i) as provided
in the Agreement or (ii) by a writing signed by an authorized officer of the
party against whom the amendment, modification or waiver is sought to be
enforced. No amendment or modification of the provisions of Section 9 may be
made except with NRTC’s express written consent.

 

13



--------------------------------------------------------------------------------

15. Severability. Nothing contained in this Agreement shall be construed to
require the commission of any act contrary to law. Wherever there is any
conflict between any provision of this Agreement and any law, the law shall
prevail and this Agreement shall be limited only to the extent necessary to
permit compliance with the minimum legal requirements. No other provisions of
this Agreement shall be affected and all other provisions shall continue in full
force and effect.

 

16. Third-Party Beneficiary. The provisions of this Agreement are solely for the
benefit of the parties hereto and are not intended to confer upon any person
except the parties hereto any rights to enforce, benefit from or have any other
rights or remedies hereunder, and there are no third-party beneficiaries of this
Agreement and this Agreement shall not provide any third party with any remedy,
claim, liability, reimbursement, cause of action, claim of action or other right
in excess of those existing without reference to this Agreement. Notwithstanding
anything in the foregoing to the contrary, it is expressly agreed and understood
that (i) solely for the purposes of receiving and enforcing the General Release,
NRTC and any other person or entity described generally in Section 9(a)(ii)
above) is an intended third party beneficiary of this Agreement and (ii) solely
with respect to Schedule C (Part I), Schedule C (Part II) and any adjustment of
accounts receivable as described in Section 1 above, NRTC is an intended third
party beneficiary of such provisions of this Agreement. Except as provided in
the preceding sentence, no other persons or parties are intended as
beneficiaries of this Agreement and none shall have rights to enforce or benefit
from the provisions of this Agreement. DIRECTV and Member acknowledge and agree
that (a) NRTC is not a party to this Agreement and is not bound by or liable to
DIRECTV or Member under the provisions of this Agreement and (b) that Member is
not a third-party beneficiary under the Master Servicer Agreement or the Master
Retailer Agreement, in each case, between DIRECTV and NRTC.

 

17. NRTC Consent to Offer. NRTC consents to this Offer to the Member by DIRECTV,
and to the Member’s right to enter into this Agreement with DIRECTV,
notwithstanding NRTC’s rights under and with respect to the Member Agreements
prior to their termination. NRTC executes this Offer and the Agreement for the
purpose, inter alia, of obtaining the General Release set forth above and the
Member’s promise to pay amounts that may be due to NRTC under the Member
Agreements or otherwise and to pay NRTC amounts owing to it as master servicer
under the Master Servicer Agreement.

 

14



--------------------------------------------------------------------------------

IN WITNESS HEREOF, DIRECTV hereby makes you the Offer described above on the
terms and conditions set forth in this Agreement (including all applicable
Schedules and Exhibits hereto) and agrees to be bound by the terms of this
Agreement (including all applicable Schedules and Exhibits hereto) effective
upon the execution and timely delivery by you of this Agreement in accordance
with the provisions hereof.

 

OFFERED AND AGREED:

 

DIRECTV, INC.

By:

 

/s/ Michael W. Palkovic

--------------------------------------------------------------------------------

   

Michael W. Palkovic

Executive Vice President and Chief

Financial Officer

 

S-1



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the undersigned Member hereby acknowledges that it has
accepted the Offer, has selected the Option indicated above and agrees to be
bound by the terms of this Agreement on the terms and conditions set forth in
this Agreement (including all applicable Schedules and Exhibits hereto).

 

ACCEPTED AND AGREED:

 

Name of Member (currently party to Existing Member Agreement):   

                                                                               
       

    

DBS Number(s):

  

                                                                               
       

         

 

                                                                               
       

    

Address (for notices):

  

 

                                                                               
       

         

 

                                                                               
       

    

Fax:

  

 

                                                                               
       

    

Phone:

  

 

                                                                               
       

    

e-mail:

  

 

                                                                               
       

           

Date:                                     

       

Signed By:

  

 

--------------------------------------------------------------------------------

              

Name:

Title:

 

Payment Instructions. Members selecting any of Option A-1, Option A-2, Option
B-1 or Option B-2 should complete the following payment instructions. Payments
will be made to the bank account of the Member specified below by wire transfer
(i) in the case of Members selecting Option A-1 or Option A-2, on the third
business day following the Closing Date or (ii) in the case of Members selecting
Option B-1 or Option B-2, commencing thirty (30) days after the Closing Date
(unless such Member has selected to deduct the applicable monthly payments from
any servicer payments owed under the Servicer Agreement as provided in Section 4
of this Agreement).

 

Member:

  

                                                                               
    

Bank:

  

 

                                                                               
    

ABA #:

  

 

                                                                               
    

Acct #:

  

 

                                                                               
    

Account Name:

  

 

                                                                               
    

Account Representative Contact Name:

  

 

                                                                               
    

Account Representative Contact Phone:

  

 

                                                                               
    

 

S-2



--------------------------------------------------------------------------------

CONSENTED TO: NATIONAL RURAL TELECOMMUNICATIONS COOPERATIVE

By:

 

/s/ B.R. Phillips III

--------------------------------------------------------------------------------

   

B.R. Phillips III

President and Chief Executive Officer

 

S-3



--------------------------------------------------------------------------------

SCHEDULE A-1 TO MEMBER OFFER AGREEMENT

 

Agreed Upon Terms and Conditions Applicable to Members Selecting Option A-1

 

The provisions of this Schedule A-1 are applicable in the event that the Member
has selected Option A-1 in the Agreement to which this Schedule A-1 is attached
and are incorporated into such Agreement in accordance with the terms thereof.
If the Member selects Option A-1, these provisions will become effective upon
the close of business on the Closing Date specified in Section 2 of the
Agreement into which these Terms and Conditions are incorporated, which Closing
Date may vary depending upon when an executed copy of the Agreement is delivered
by you to NRTC, as master servicer to DIRECTV, in accordance with the delivery
instructions set forth in Section 7 of the Agreement. Capitalized terms not
otherwise defined herein have the meaning given such terms in the Agreement.

 

1. Assignment. The Member hereby assigns to DIRECTV all its present and future
right, title and interest in, under and with respect to all of its tangible and
intangible rights and interests under the Existing Member Agreement and, as
applicable, the New Member Agreement (including, without limitation, ownership
and propriety interests in all subscribers to DIRECTV services and all lists of
such subscribers).

 

2. Non-Competition. The Member hereby agrees that, until June 30, 2013, it shall
not (a) share or sell its list of former and/or current DBS subscribers (or any
portion thereof) to a multi-channel video provider other than DIRECTV, (b)
market or solicit sales for direct-to-home satellite multi-channel video
services or the related receiving equipment (other than (i) DIRECTV services,
(ii) WildBlue Services (as defined below) and associated equipment and (iii)
C-Band services and related equipment), or (c) share or sell its subscriber list
related to non-DBS businesses to any multi-channel video distributor, unless all
former and current DBS subscribers are excised from such list (i.e., no
then-current or former (within the prior two-year period) DBS subscriber shall
be included in a list sold to a multi-channel video distributor, even if such
customer is or was a customer to a non-DBS business as well). It is expressly
agreed and understood that the marketing or sale of WildBlue broadband internet
services (“WildBlue Services”) shall not be, by itself, considered a violation
of the non-competition provisions in this Schedule A-1.

 

3. Hart-Scott-Rodino Act Representation. The Member hereby acknowledges that if
the value of Option A-1 selected by the Member exceeds certain dollar
thresholds, then Member and DIRECTV could have notification obligations under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”). For
member’s convenience, Exhibit I attached hereto provides a summary of the
Federal Trade Commission’s guide for determining whether reporting is required
under the HSR Act, including the minimum transaction value threshold of $50
million. The Member represents that, unless it has informed DIRECTV in writing
to the contrary, the Member is not in a direct or indirect control relationship
with any other Member, the effect of which could be to require the Member and
DIRECTV to file HSR Act notifications as described in Exhibit I.

 

A-1



--------------------------------------------------------------------------------

SCHEDULE A-2 TO MEMBER OFFER AGREEMENT

 

Agreed Upon Terms and Conditions Applicable to Members Selecting Option A-2

 

The provisions of this Schedule A-2 are applicable in the event that the Member
has selected Option A-2 in the Agreement to which this Schedule A-2 is attached
and are incorporated into such Agreement in accordance with the terms thereof.
If the Member selects Option A-2, these provisions will become effective upon
the close of business on the Closing Date specified in Section 2 of the
Agreement into which these Terms and Conditions are incorporated, which Closing
Date may vary depending upon when an executed copy of the Agreement is delivered
by you to NRTC, as master servicer to DIRECTV, in accordance with the delivery
instructions set forth in Section 7 of the Agreement. Capitalized terms not
otherwise defined herein have the meaning given such terms in the Agreement.

 

1. Assignment. The Member hereby assigns to DIRECTV all its present and future
right, title and interest in, under and with respect to all of its tangible and
intangible rights and interests under the Existing Member Agreement and, as
applicable, the New Member Agreement (including, without limitation, ownership
and propriety interests in all subscribers to DIRECTV services and all lists of
such subscribers).

 

2. Non-Competition. The Member hereby agrees that, (i) until December 31, 2011,
it shall not (a) share or sell its list of former and/or current DBS subscribers
(or any portion thereof) to a multi-channel video provider other than DIRECTV or
(b) share or sell its customer list related to non-DBS businesses to any
multi-channel video distributor, unless all former and current DBS subscribers
are excised from such list (i.e., no then-current or former (within the prior
two-year period) DBS subscriber shall be included in a list sold to a
multi-channel video distributor, even if such customer is or was a customer to a
non-DBS business as well), and (ii) until December 31, 2009, market or solicit
sales for direct-to-home satellite multi-channel video services or the related
receiving equipment (other than (x) DIRECTV services, (y) WildBlue Services (as
provided below) and associated equipment and (z) C-Band services and related
equipment). It is expressly agreed and understood that the marketing or sale of
WildBlue broadband internet services (“WildBlue Services”) shall not, by itself,
be considered a violation of the non-competition provisions in this Schedule
A-2.

 

3. Hart-Scott-Rodino Act Representation. The Member hereby acknowledges that if
the value of Option A-2 selected by the Member exceeds certain dollar
thresholds, then Member and DIRECTV could have notification obligations under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”). For
member’s convenience, Exhibit I attached hereto provides a summary of the
Federal Trade Commission’s guide for determining whether reporting is required
under the HSR Act, including the minimum transaction value threshold of $50
million. The Member represents that, unless it has informed DIRECTV in writing
to the contrary, the Member is not in a direct or indirect control relationship
with any other Member, the effect of which could be to require the Member and
DIRECTV to file HSR Act notifications as described in Exhibit I.

 

A-2



--------------------------------------------------------------------------------

SCHEDULE B-1 TO MEMBER OFFER AGREEMENT

 

Agreed Upon Terms and Conditions Applicable to Members Selecting Option B-1

 

The provisions of this Schedule B-1 are applicable in the event that the Member
has selected Option B-1 in the Agreement to which this Schedule B-1 is attached
and are incorporated into such Agreement in accordance with the terms thereof.
If the Member selects Option B-1, these provisions will become effective upon
the close of business on the Closing Date specified in Section 2 of the
Agreement into which these Terms and Conditions are incorporated, which Closing
Date may vary depending upon when an executed copy of the Agreement is delivered
by you to NRTC, as master servicer to DIRECTV, in accordance with the delivery
instructions set forth in Section 7 of the Agreement. Capitalized terms not
otherwise defined herein have the meaning given such terms in the Agreement.

 

1. Assignment. The Member hereby assigns to DIRECTV all its present and future
right, title and interest in, under and with respect to all of its tangible and
intangible rights and interests under the Existing Member Agreement and, as
applicable, the New Member Agreement (including, without limitation, ownership
and propriety interests in all subscribers to DIRECTV services and all lists of
such subscribers).

 

2. Non-Competition. The Member hereby agrees that, until June 30, 2013, it shall
not (a) share or sell its list of former and/or current DBS subscribers (or any
portion thereof) to a multi-channel video provider other than DIRECTV, (b)
market or solicit sales for direct-to-home satellite multi-channel video
services or the related receiving equipment (other than (i) DIRECTV services,
(ii) WildBlue Services (as defined below) and associated equipment and (iii)
C-Band services and related equipment), or (c) share or sell its subscriber list
related to non-DBS businesses to any multi-channel video distributor, unless all
former and current DBS subscribers are excised from such list (i.e., no
then-current or former (within the prior two-year period) DBS subscriber shall
be included in a list sold to a multi-channel video distributor, even if such
customer is or was a customer to a non-DBS business as well). It is expressly
agreed and understood that the marketing or sale of WildBlue broadband internet
services (“WildBlue Services”) shall not be, by itself, considered a violation
of the non-competition provisions in this Schedule B-1.

 

3. Hart-Scott-Rodino Act Representation. The Member hereby acknowledges that if
the value of Option B-1 selected by the Member exceeds certain dollar
thresholds, then Member and DIRECTV could have notification obligations under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”). For
member’s convenience, Exhibit I attached hereto provides a summary of the
Federal Trade Commission’s guide for determining whether reporting is required
under the HSR Act, including the minimum transaction value threshold of $50
million. The Member represents that, unless it has informed DIRECTV in writing
to the contrary, the Member is not in a direct or indirect control relationship
with any other Member, the effect of which could be to require the Member and
DIRECTV to file HSR Act notifications as described in Exhibit I.

 

B-1



--------------------------------------------------------------------------------

SCHEDULE B-2 TO MEMBER OFFER AGREEMENT

 

Agreed Upon Terms and Conditions Applicable to Members Selecting Option B-2

 

The provisions of this Schedule B-2 are applicable in the event that the Member
has selected Option B-2 in the Agreement to which this Schedule B-2 is attached
and are incorporated into such Agreement in accordance with the terms thereof.
If the Member selects Option B-2, these provisions will become effective upon
the close of business on the Closing Date specified in Section 2 of the
Agreement into which these Terms and Conditions are incorporated, which Closing
Date may vary depending upon when an executed copy of the Agreement is delivered
by you to NRTC, as master servicer to DIRECTV, in accordance with the delivery
instructions set forth in Section 7 of the Agreement. Capitalized terms not
otherwise defined herein have the meaning given such terms in the Agreement.

 

1. Assignment. The Member hereby assigns to DIRECTV all its present and future
right, title and interest in, under and with respect to all of its tangible and
intangible rights and interests under the Existing Member Agreement and, as
applicable, the New Member Agreement (including, without limitation, ownership
and propriety interests in all subscribers to DIRECTV services and all lists of
such subscribers).

 

2. Non-Competition. The Member hereby agrees that, (i) until December 31, 2011,
it shall not (a) share or sell its list of former and/or current DBS subscribers
(or any portion thereof) to a multi-channel video provider other than DIRECTV or
(b) share or sell its customer list related to non-DBS businesses to any
multi-channel video distributor, unless all former and current DBS subscribers
are excised from such list (i.e., no then-current or former (within the prior
two-year period) DBS subscriber shall be included in a list sold to a
multi-channel video distributor, even if such customer is or was a customer to a
non-DBS business as well), and (ii) until December 31, 2009, market or solicit
sales for direct-to-home satellite multi-channel video services or the related
receiving equipment (other than (x) DIRECTV services, (y) WildBlue Services (as
provided below) and associated equipment and (z) C-Band services and related
equipment). It is expressly agreed and understood that the marketing or sale of
WildBlue broadband internet services (“WildBlue Services”) shall not, by itself,
be considered a violation of the non-competition provisions in this Schedule
B-2.

 

3. Hart-Scott-Rodino Act Representation. The Member hereby acknowledges that if
the value of Option B-2 selected by the Member exceeds certain dollar
thresholds, then Member and DIRECTV could have notification obligations under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”). For
member’s convenience, Exhibit I attached hereto provides a summary of the
Federal Trade Commission’s guide for determining whether reporting is required
under the HSR Act, including the minimum transaction value threshold of $50
million. The Member represents that, unless it has informed DIRECTV in writing
to the contrary, the Member is not in a direct or indirect control relationship
with any other Member, the effect of which could be to require the Member and
DIRECTV to file HSR Act notifications as described in Exhibit I.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT I TO MEMBER OFFER AGREEMENT

 

Applicable to Members Selecting Option A-1, Option A-2, Option B-1 or Option B-2

 

DETERMINING HART-SCOTT-RODINO REPORTABILITY1

 

As a general matter, the Act and the Rules require both acquiring and acquired
persons to file notifications under the Program if all of the following
conditions are met:

 

  a. One person has sales or assets of at least $100 million;

 

  b. The other person has sales or assets of at least $10 million; and

 

  c. As a result of the transaction, the acquiring person will hold an aggregate
amount of stock and assets of the acquired person valued at more than $50
million; or

 

  d. As a result of the transaction, the acquiring person will hold an aggregate
amount of stock and assets of the acquired person valued at more than $200
million, regardless of the sales or assets of the acquiring and acquired
persons.1

 

  A. Acquiring and Acquired Persons/Acquired Entity

 

The first step in determining reportability is to identify who the “acquiring
person” and “acquired person” are. “Person” is defined in Rules 801.1 (a)(l) and
is the “ultimate parent entity” or “UPE” of the buyer or seller. That is, it is
the entity that ultimately controls the buyer or seller.2 The “acquired entity”
is the specific entity whose assets or voting securities are being acquired. The
acquired entity may also be its own UPE or it may be an entity within the
acquired person.

 

Thus, in an asset acquisition, the acquiring person is the UPE of the buyer, and
the acquired person is the UPE of the seller. The acquired entity is the entity
whose assets are being acquired.

 

  B. Size-of-Person Test

 

Once you have determined who the acquiring and acquired persons are, you must
determine whether the size of each person meets the Act’s minimum size criteria.
This “size of person” test generally measures a company based on the person’s
last regularly prepared annual statement of income and expenses and its last
regularly prepared balance sheet.3 The size of a person includes not only the
entity that is making the acquisition or whose assets or securities are being
acquired, but also the UPE and any other entities the UPE controls.4

--------------------------------------------------------------------------------

1 Excerpts from the Federal Trade Commission's "Introductory Guide II to the
Premerger Notification Program - To File Or Not To File - When You Must File a
Premerger Notification Report Form." The full document and additional
information is available at
http://www.ftc.gov/bc/hsr/introguides/introguides.htm.

1 See § 7A (a)(3) of the Act.

2 See "control" under 801.1 (b).

3 See Rule 801.11.



--------------------------------------------------------------------------------

  C. Size-of-Transaction Test

 

The next step is to determine what voting securities, assets, or combination of
voting securities and assets are being transferred in the proposed transaction.
Then you must determine the value of the voting securities and/or assets as well
as the percentage of voting securities that will be “held as a result of the
transaction.” Calculating what will be held as a result of the transaction
(referred to as the “size of the transaction”) is complicated and requires the
application of several rules, including Rules 801.10, 801.12, 801.13, 801.14 and
801.15. Assets held as a result of the transaction include those that will be
transferred in the proposed transaction as well as certain assets of the
acquired person that the acquiring person has purchased within the time limits
outlined in Rule 801.13.

 

Once it has been determined that a particular transaction is reportable, each
party must submit its notification to the FTC and the DOJ. In addition, each
acquiring person must pay a filing fee to the FTC for each transaction that it
reports.

--------------------------------------------------------------------------------

4 See Rule 801.1(a)(l).

 

I-2



--------------------------------------------------------------------------------

SCHEDULE C (PART I) TO MEMBER OFFER AGREEMENT

 

Agreed Upon Terms and Conditions re: Member Contract Applicable

to Members Selecting Option C-1, Option C-2 or Option C-3

 

The Terms and Conditions set forth in this Schedule C (Part I) are applicable in
the event that the Member has selected Option C-1, Option C-2 or Option C-3 in
the Member Offer Agreement (“Agreement”) to which this Schedule C (Part I) is
attached and are incorporated into such Agreement in accordance with the terms
thereof. If the Member selects any of Option C-1, Option C-2 or Option C-3,
these provisions will become effective upon the close of business on the Closing
Date specified in Section 2 of the Agreement into which these Terms and
Conditions are incorporated, which Closing Date may vary depending upon when an
executed copy of the Agreement is delivered by the Member to NRTC, as master
servicer for DIRECTV, in accordance with the delivery instructions set forth in
Section 7 of the Agreement. Capitalized terms not otherwise defined herein have
the meaning given such terms in the Agreement.

 

Section 1. DBS Services and Other Rights.

 

(a) Programming Rights. The DBS Services to be provided by DIRECTV to Member for
distribution to Committed Member Residences and/or to Commercial Establishments
(as both are defined under and subject to this Schedule C (Part I)) shall
consist of twenty-two (22) cable programming services (“Cable Programming”); all
other video, audio, data packages, “a la carte” programming services and other
services which are transmitted by DIRECTV over the HCG Frequencies to Committed
Member Residences and/or to Commercial Establishments to the extent DIRECTV has
obtained such rights (“DIRECTV Programming”); the satellite transponder
capacity; telemetry, tracking and control (“TT&C”) services to monitor the
status of the satellite and facilities necessary to uplink, transmit and process
the signals to deliver the Cable Programming; access control services to control
subscriber access to programming, including report-back information related to
purchase data; security services designed to prevent and/or respond to and
remedy security breaches; and support services (which may be provided directly
by DIRECTV through NRTC as master servicer). Cable Programming and DIRECTV
Programming are referred to in these Terms and Conditions collectively as
“Programming”. As used herein, “HCG Frequencies” means the twenty-seven FCC
channels originally licensed to DIRECTV’s predecessor, Hughes Communications
Galaxy, at the 101° W.L. orbital location.

 

(b) Grant of Distribution Rights. DIRECTV grants to Member the exclusive right
to market, sell and retain revenue from Programming (except Non-Select Services
as defined in Section 1(c) of these Terms and Conditions) transmitted over the
HCG Frequencies directly to “Committed Member Residences”, as such term was
defined in such Member’s Existing Member Agreement (as amended, including the
Exhibits thereto). Programming and the terms and conditions with respect to
Programming marketed and sold to Committed Member Residences shall be the same
as the Programming provided and the terms and conditions in effect under
Member’s Existing Member Agreement, subject to amendment by DIRECTV from time to
time. Any Committed Member Residence and/or Commercial Establishment, as
applicable, which subscribes to Programming shall be deemed a “Subscriber” under
these Terms and Conditions. Committed Member Residences shall be determined by
and limited to the specific residences listed or the specific geographic area(s)
acquired by Member (or any predecessor(s)-in-interest) under its (or their )
Existing Member Agreement(s). Member shall also have the right to market, sell
and retain revenue from the distribution of Programming (except Non-Select
Services) directly to commercial establishments such as hotels, bars and similar
establishments (collectively, “Commercial Establishments”), with such Commercial
Establishments being determined by and limited to those locations within
counties or zip codes for which Member had the same rights with respect to
Commercial Establishments under its Existing Member Agreement. The Programming
that is available to be marketed

 

C(Part I)-1



--------------------------------------------------------------------------------

and sold to Commercial Establishments shall be subject to amendment by DIRECTV
from time to time. To the extent consistent with the Agreement (including these
Terms and Conditions and the terms of the Programming agreements, Member shall
have the right to establish the terms and conditions upon which it will market
and sell Programming (except Non-Select Services) to such Committed Member
Residences and/or Commercial Establishments and, subject to its payment to NRTC,
as master servicer for DIRECTV, of all sums required under the Agreement
(including these Terms and Conditions), shall be entitled to all revenues from
such marketing and sales to Committed Member Residences and Commercial
Establishments (“Member Revenues”). Any rights to distribute, market, sell and
retain revenue from any of the Programming shall be subject to Section 8 of
these Terms and Conditions and shall extend only to the extent and for the
duration as may be provided under the relevant Programming agreements. Member
acknowledges that DIRECTV may be unable to obtain the right for Member to
distribute Programming to residences that have cable television service
available.

 

(c) With respect to Programming, DIRECTV will provide Member (through NRTC, as
master servicer) with a pro rata share of (i) unconstrained launch support
payments (i.e., cash payments or cancellation of indebtedness DIRECTV actually
receives from a programmer in conjunction with the launch of the programmer’s
service with no restrictions on DIRECTV’s use of the funds), with no
restrictions on Member’s use of the funds and (ii) constrained launch support
payments (i.e., cash payments or cancellation of indebtedness which must be
applied to promote such new services locally (as contrasted with national
promotions)), which Member must use in the manner prescribed by the provider of
such programming services. If receipt of any such payments would require Member
to incur obligations beyond the amount distributed to Member, Member shall have
a right to elect not to receive such payment. Member’s pro rata share shall be
determined based upon the method used in the programming agreement to calculate
the launch fee payments. For example, if the programming agreement provides a
fixed launch fee amount, Member’s pro rata share shall be based on the
percentage of Member households divided by total households in the United
States. If the programming agreement provides a per subscriber launch fee
payment based on actual subscribers to the programmer’s service, Member’s pro
rata share shall be based on the actual number of Member Subscribers divided by
the total number of subscribers to that particular service.

 

(d) DIRECTV shall also provide to Member a pro-rata share of Advertising
Revenue, as had been provided pursuant to Section 5.04 of the DBS Distribution
Agreement, on the Cable Programming.

 

(e) Non-Select Services. If a service or rights provider of DIRECTV Programming
requires payment of minimum subscriber guarantees, advance payments or other
similar commitments (collectively, “Commitment”), and if and to the extent
DIRECTV requires Member to pay a pro rata share of such Commitment, DIRECTV
shall establish and notify NRTC, as master servicer of the share that would be
applicable to all NRTC members who have selected Option C-1, Option C-2 or
Option C-3 (the “Option C Members”), including the Member (“Member’s Share”). If
NRTC determines that the Option C Members shall each pay its Member’s Share,
then such programming services shall be deemed Programming. If NRTC notifies
DIRECTV that the Option C Members shall not pay the Member’s Share, then DIRECTV
shall become the exclusive distributor of such service(s) vis-à-vis Member
(“Non-Select Services”) and, in such event, Member shall bill and collect and
pay to DIRECTV the revenues for Non-Select Services to Committed Member
Residences and/or Commercial Establishments, as applicable. Member may retain
five percent (5%) of the gross revenues collected by Member for the Non-Select
Services except with respect to Sports League programming, in which event the
Member shall retain ten percent (10%) of the gross revenues collected by Member.
Member shall remit to DIRECTV through NRTC, as master servicer, all other
amounts pursuant to Section 4(d)(iii) of these Terms and Conditions.

 

(f) Marketing. DIRECTV shall assist Member in marketing and promoting DBS
Services. DIRECTV shall develop marketing materials and other information to be
used by Member for national and local advertising and promotion of DBS Services.
Marketing materials shall be provided to Member at no cost or at DIRECTV’s cost.

 

C(Part I)-2



--------------------------------------------------------------------------------

(g) Exhibit Z Revenue Protection. DIRECTV and the Member hereby agree that, if
any time during the Service Term, DIRECTV relocates any of the specific single
NTSC-source programming channels listed on Exhibit Z attached hereto (the
“Exhibit Z Channels”) to a DBS frequency or orbital location other than any of
the twenty-seven (27) HCG Frequencies, the revenue share (including
responsibility for programming costs) shall continue to be covered by those
terms of the Agreement applicable to services transmitted on the HCG Frequencies
for such Exhibit Z Channels, despite such relocation.

 

(h) Future Advanced Services. DIRECTV agrees to negotiate in good faith the
terms and conditions under which Member may distribute future advanced services
(other than TiVo, which is provided for under Schedule C (Part II) attached
herewith), as provided between DIRECTV and NRTC in the Settlement.

 

Section 2. Role of NRTC.

 

(a) Master Servicer. In connection with the transactions contemplated by the
Agreement in which these Terms and Conditions have been incorporated, NRTC and
DIRECTV have (i) terminated the DBS Distribution Agreement and the New DBS
Distribution Agreement and (ii) agreed to enter into a Master Servicer
Agreement, pursuant to which NRTC, as master servicer to DIRECTV, will, among
other things, continue to provide the Option C Members services that are
materially comparable to the services that NRTC provided to the Member pursuant
to the terminated Member Agreements.

 

(b) Support Services. DIRECTV, shall develop and provide to NRTC, as master
servicer for DIRECTV, to enable NRTC to provide to Member, Subscriber
authorization, retail billing and data reporting services in connection with the
use of the DBS billing system currently in use by DIRECTV and NRTC, or a
replacement thereto that is materially comparable to the current DBS billing
system procedures and features (“DIRECTV Billing System”). With respect to these
support services, NRTC, as master servicer to DIRECTV, shall (i) provide and
perform all obligations necessary in connection with the DIRECTV Billing System,
(ii) monitor and control all subcontractors under agreement to provide
Member-specific portions of the DIRECTV Billing System, if any, and (iii)
request and manage any and all identified change orders with subcontractors for
DIRECTV Billing System improvements, if any, that are Member-specific. NRTC
shall provide further central office Subscriber support services and other
services related to the provisions of DBS Services as circumstances dictate.
NRTC shall have the right to charge Member for any services or change orders
provided specifically for it or at its request.

 

Section 3. Member’s Role.

 

(a) Marketing. Member shall, at its own expense, (i) use best efforts to
promote, market and sell DBS Services to Committed Member Residences and/or
Commercial Establishments ; (ii) participate in DIRECTV-sponsored promotional
and advertising campaigns and cooperate with DIRECTV in marketing tests and
research, as reasonably requested by DIRECTV; (iii) respond promptly to all
inquiries about DBS Services; and (iv) use print, electronic and other media to
promote the sale of DBS Services to the extent commercially practical. Member
shall determine the specific timing and amount of funds expended on such
promotion, marketing and sales.

 

(b) Subscriber Authorization. Member shall (i) authorize new Subscribers through
the Conditional Access Management Center (“CAMC”) in accordance with procedures
established by DIRECTV and NRTC and provide NRTC, as master servicer, with the
Subscriber’s name, address, zip

 

C(Part I)-3



--------------------------------------------------------------------------------

code, descrambler identification and such other information as DIRECTV or NRTC
may reasonably request; (ii) maintain information regarding the location of each
Subscriber’s descrambler; (iii) require all Subscribers to notify Member in the
event the location of any descrambler is changed; (iv) promptly provide new
descrambler location information and all updated Subscriber information to NRTC,
as master servicer; and (v) require Subscribers to agree to DIRECTV audit
procedures as necessary to maintain current information regarding the location
of descramblers. “Authorized Subscriber” means any and all Subscribers that are
authorized by the CAMC as of the 15th day of any given monthly accounting period
to receive any and all DBS Services.

 

(c) Billing and Collections. Member shall utilize the DIRECTV Billing System
according to procedural guidelines and requirements established and amended by
DIRECTV and NRTC from time to time and shall perform Subscriber payment
processing described herein in a timely manner and on an accurate and efficient
basis. Member shall, at its own expense, (i) receive and process Subscriber
orders, (ii) bill Subscribers by and through the DIRECTV Billing System (“Member
Billing(s)”), (iii) perform all obligations and adhere to all standards required
for use of the DIRECTV Billing System, (iv) service Subscriber accounts, (v)
keep accurate books of account covering all transactions relating to its
responsibilities under the Agreement and (vi) provide DIRECTV or NRTC with such
records and account information as may be reasonable requested by DIRECTV or
NRTC. Member shall collect and process Subscriber payments pursuant to Member
Billings using the DIRECTV Billing System. Member shall continue to use the
remittance system currently in place, except that Member may change its
remittance processing system at any time provided (1) Member gives written
notice to NRTC as master servicer at least 90 days prior to Member’s requested
effective date for the change and (2) DIRECTV provides written approval of such
change (directly or through NRTC as master servicer), which approval shall not
be unreasonably withheld.

 

(d) Unauthorized Reception. Member shall take all reasonable steps required to
ensure that DBS Services are not received at any unauthorized location or in any
unauthorized manner. DIRECTV reserves the right to deny access to DBS Services
to Subscribers whose descramblers have been the subject of unauthorized or
inappropriate use, as determined by DIRECTV. Member shall cooperate with DIRECTV
and assist in implementing security measures designed to prevent and/or respond
to or remedy security breaches related to the DBS Services.

 

Section 4. Payment Terms.

 

(a) Substantially Similar Terms. Member and DIRECTV agree that the fees and
charges paid by Member hereunder shall be calculated in substantially the same
manner as those fees and charges previously paid by Member to NRTC pursuant to
Member’s Existing Member Agreement. The Member shall pay for the DBS Services
(including, without limitation, TT&C fees, ground service fees, authorization
fees, support service fees, security service fees, system fees, royalty fees and
programming charges) at their actual costs or at the costs previously charged by
DIRECTV to NRTC. In addition (and in lieu of the margin previously charged by
NRTC) Member shall pay a mark-up of $4.50 per Subscriber per month, which
mark-up shall be increased annually by DIRECTV in accordance with an adjustment
based on the Consumer Price Index in non-urban regions. Member shall pay any
actual costs incurred by NRTC on Member’s behalf in connection with NRTC’s
provision to Member of services related to Member’s activities hereunder (e.g.,
communications, postage and paper) that are consistent with services previously
provided by NRTC to Member.

 

(b) Invoices. Bills rendered by NRTC, as master servicer, to Member under the
Agreement shall be due and payable to NRTC, as master servicer, within 15 days
of the date of invoice. Member shall be liable to NRTC, as master servicer, for
all charges regardless of whether Member actually collects or receives payment
from Subscribers. Payments are due to NRTC, as master servicer, within

 

C(Part I)-4



--------------------------------------------------------------------------------

fifteen (15) days of the date of the invoice or such other time period as NRTC
may from time to time establish. All late payments shall be subject to interest
and service charges at NRTC’s standard rates. Should Member fail to pay in a
timely manner any fees or other amounts due NRTC, as master servicer for
DIRECTV, then NRTC, in such capacity, shall have the right to offset such
amounts against and to deduct such amounts from any fees or sums that may be
payable to Member for the marketing or sale of the DBS Services or any services
provided by NRTC in connection with the Agreement (including these Terms and
Conditions) or the Master Servicer Agreement.

 

(c) Place of Payment. All payments by Member pursuant to these Terms and
Conditions shall be made to NRTC, as master servicer to DIRECTV at the address
provided in Section 7 in the Agreement and shall be deemed received and made
only upon actual receipt by NRTC.

 

(d) Suspension of Services for Non-Payment.

 

(i) If NRTC does not receive full and timely payment from Member of the fees
described in this Section 4, after written notice to Member and a 10-day period
to cure, DIRECTV or NRTC, as appropriate, may, in addition to the rights set
forth in Section 13 of these Terms and Conditions, (A) suspend any and all DBS
Services to Member or Subscribers; (B) provide all DBS Services to and receive
payment directly from Subscribers; and/or (C) commence collection procedures or
judicial action, at law or in equity, to collect such sums, damages, costs,
liabilities and expenses (including, without limitation, court costs and
reasonable attorneys’ fees and other third party fee(s), collectively
“Expenses”).

 

(ii) If NRTC (A) has received full payment of fees due from Member, but does not
timely pay DIRECTV, under the Master Servicer Agreement, all or any portion of
such fees that are due DIRECTV by NRTC or (B) fails to identify Member to
DIRECTV as delinquent, then under the Master Servicer Agreement DIRECTV may not
suspend DBS Service to Member or Subscribers but may thereafter require Member
to pay such fees directly to DIRECTV rather than to NRTC, as master servicer.

 

Section 5. Service Term. Unless the Agreement is cancelled, terminated, or
expires earlier, the Agreement shall remain in effect during the Service Term.
The Service Term shall run from the close of business on the Closing Date until
the “Termination Date,” defined as:

 

(a) in the event the Member selected Option C-1, June 30, 2011;

 

(b) in the event the Member selected Option C-2, December 31, 2009; or

 

(c) in the event the Member selected Option C-3, the later to occur of (x) the
date on which (i) the remaining fuel on board DIRECTV-1 is less than 6% of the
initial fuel mass prior to launch, including reasonable provision for
uncertainty in estimation of fuel plus a credit for fuel used in the move of
DIRECTV-1 to 110° W.L. and back to 101° W.L., or (ii) there are fewer than eight
(8) Transponders on DIRECTV-1 capable of meeting the transponder performance
specifications of the respective Users or capable of providing Transponder
Capacity that meets the Minimum Requirements; or (y) June 30, 2008.

 

Upon the Termination Date, DIRECTV will have no further obligations under the
Agreement.

 

Section 6. Transition Process at End of Service Term.

 

(a) Option C-1. In the event Member has selected Option C-1 (i) Member will use
commercially reasonable efforts to assure that Subscribers are transferred to
DIRECTV effective as of June 30, 2011, including (A) cooperating in the
transition process and (B) making information regarding

 

C(Part I)-5



--------------------------------------------------------------------------------

Subscribers available to DIRECTV; and (ii) Member cannot, during the Service
Term and for a period of two years thereafter: (A) share or sell its list of
former and/or current Subscribers (or any portion there) to a multi-channel
video provider other than DIRECTV; (B) (except if allowed under the Existing
Member Agreement during the term thereof) market or solicit sales for
multi-channel video services or the related receiving equipment (other than (x)
DIRECTV services, (y) WildBlue Services and associated equipment and (z) C-Band
services and related equipment); or (C) share or sell its customer list related
to non-DBS businesses to any multi-channel video distributor, unless all former
and current Subscribers are excised from such list (i.e., no then current or
former (within the prior two year period) Subscriber shall be included in a list
sold to a multi-channel video distributor, even if such Subscriber is/was a
customer to a non-DBS business as well).

 

(b) Option C-2. In the event Member has selected Option C-2, (i) Member will use
commercially reasonable efforts to assure that Subscribers are transferred to
DIRECTV effective as of December 31, 2009, including (A) cooperating in the
transition process and (B) making information regarding Subscribers available to
DIRECTV; (ii) Member cannot, during the Service Term and for a period of two
years thereafter: (A) share or sell its list of former and/or current
Subscribers (or any portion there) to a multi-channel video provider other than
DIRECTV; or (B) share or sell its customer list related to non-DBS businesses to
any multi-channel video distributor, unless all former and current Subscribers
are excised from such list (i.e., no then current or former (within the prior
two year period) Subscriber shall be included in a list sold to a multi-channel
video distributor, even if such Subscriber is/was a customer to a non-DBS
business as well); and (iii) the Member cannot during the Service Term of the
Agreement (except if allowed under the Existing Member Agreement) market or
solicit sales for multi-channel video services or the related receiving
equipment (other than (x) DIRECTV services, (y) WildBlue Services and associated
equipment and (z) C-Band services and related equipment).

 

(c) Option C-1 Transition Payment. In the event Member has selected Option C-1,
(i) Member will use commercially reasonable efforts to ensure Subscribers are
transferred to DIRECTV effective as of June 30, 2011, including (A) cooperating
in the transfer process and (B) making information regarding Subscribers
available to DIRECTV and (ii) DIRECTV will pass on to Member through NRTC, as
master servicer, promptly after final settlement between DIRECTV and Member of
any amounts then owing by Member to DIRECTV, a payment in the amount of $150 per
Subscriber of Member successfully transferred to DIRECTV at June 30, 2011,
provided that such transferred Subscribers meet a reasonable aging period of no
greater than 45 days past due, and subject to a chargeback if any such
Subscribers acquired in the prior six (6) months churn within 90 days after
transfer to DIRECTV.

 

Section 7. Indemnification.

 

(a) Member shall indemnify and hold harmless DIRECTV, NRTC and their respective
affiliated companies, officers, directors, employees and agents and NRTC’s other
members and affiliates from and against any and all liabilities, claims, costs,
damages and Expenses arising out of any breach or claimed breach of any
representations, warranties or obligations of Member pursuant to the Agreement,
including these Terms and Conditions.

 

(b) Member shall indemnify and hold harmless DIRECTV and NRTC and their
respective affiliated companies, officers, directors, employees and agents, and
NRTC’s other members and affiliates, from and against any and all liabilities,
claims, costs, damages and Expenses arising out of NRTC or DIRECTV not
commencing, ceasing, suspending or terminating the provision of DBS Services
because Member failed to make full or timely payment of any and all amounts due
and owing from Member to DIRECTV, or to NRTC as master servicer, or otherwise
materially breached the Agreement.

 

C(Part I)-6



--------------------------------------------------------------------------------

(c) If DIRECTV determines that its provision of any programming violates any
applicable laws, DIRECTV may cease providing such programming to Member. Member
agrees that DIRECTV or program providers may change, black-out, terminate or
disconnect, at any time any Cable Programming being delivered. DIRECTV reserves
the right with the exercise of good faith and reasonable business judgment, to
substitute or to change programming or modify the terms and conditions related
to the programming offered. In such event, DIRECTV shall use reasonable best
efforts to obtain and provide Member alternate programming. Member shall
indemnify and hold harmless NRTC, its other Members, DIRECTV and their
respective affiliated companies, officers, directors, employees and agents from
and against any and all liabilities, claims, costs, damages and Expenses caused
by or resulting from the content of the Cable Programming or the cessation of
any DBS Services.

 

(d) Member understands and agrees that DIRECTV may deliberately preempt or
interrupt the use of all or a portion of DBS Services in unusual or abnormal
situations to protect the overall performance of the satellite and shall
indemnify and hold harmless NRTC and DIRECTV, and their affiliated companies,
officers, directors, employees and agents from and against any and all
liabilities, claims, costs, damages and Expenses resulting from such cessation
of any DBS Services.

 

Section 8. Trademarks and Logos. Member may use NRTC’s or DIRECTV’s trademarks,
service marks or logos only in accordance with any licensing arrangements
established respectively by NRTC or DIRECTV, as appropriate. DIRECTV also may
make available approved promotional materials with the names, trademarks and/or
logos of DIRECTV or the programming providers for Member’s use in marketing,
advertising or promotion of DBS Services or DIRECTV services in accordance with
guidelines furnished by DIRECTV. Member may not otherwise use any trademark,
servicemark or logo of NRTC, DIRECTV or any programming providers in any
promotional, marketing or advertising materials without the permission of the
owner of same. Member shall contact DIRECTV to obtain permission from DIRECTV or
the programming providers when necessary and for any information and assistance
pertaining to DIRECTV or the programming providers.

 

Section 9. Availability of Information and Certificate of Compliance.

 

(a) Statements. Member shall provide within 30 days of a request by DIRECTV or
NRTC a statement, certified by an appropriate officer of Member or an
independent billing service, setting forth the number of Subscribers receiving
DBS Services during the month specified in such request and stating to the best
of the officer’s knowledge that DBS Services were provided and distributed
during such month in full compliance with all of the provisions of the
Agreement. At DIRECTV’s or NRTC’s request, Member shall permit DIRECTV, NRTC (as
master servicer) or their representatives at reasonable times during normal
business hours (or at any time if Member is in default or breach of the
Agreement) to review during the term of the Agreement and for one (1) year
thereafter, its Subscriber accounting system.

 

(b) Accuracy of Information. If requested by DIRECTV or NRTC, Member shall
within ninety (90) days following the end of Member’s fiscal year, during any
portion of which the Agreement is in effect, provide a letter addressed to
DIRECTV signed by an appropriate officer of Member which attests to the
completeness and accuracy of all information supplied to DIRECTV by Member
during the preceding fiscal year. Member’s obligation to supply letters of
attestation shall continue after the termination of the Agreement until DIRECTV
receives the letter with respect to the last fiscal year during any portion of
which the Agreement is in effect.

 

Section 10. Outage Credits. In the event of the occurrence of outages in
portions of DBS Services, DIRECTV is required to provide (through NRTC, as
master servicer) certain credits to be applied toward fees for future services,
to be made available to Member on a prorated basis in consideration of the
amount of such credits and the number of NRTC members and affiliates entitled to
receive a proration of such credits.

 

C(Part I)-7



--------------------------------------------------------------------------------

Section 11. DIRECTV Sale.

 

(a) DIRECTV is required to provide to Member (through NRTC, as master servicer)
five percent (5%) of the Net Proceeds from any DIRECTV Sale. The terms (a)
“DIRECTV Sale” shall mean any sale or lease by DIRECTV of any HCG Frequencies or
associated Transponder on either of the initial two DBS Satellites (i.e.,
DIRECTV-1 or DIRECTV-2) other than those delivering Cable Programming and (b)
“Net Proceeds” shall mean the proceeds net of all DIRECTV expenses associated
with a DIRECTV Sale. DIRECTV shall pay Member (through NRTC, as master
servicer), a portion of 5% of all Net Proceeds it receives, prorated in
consideration of the amount of the Net Proceeds, the amount of Member’s
Committed Member Payment and the amount of all Committed Member Payments
previously paid by NRTC members and affiliates. Member recognizes that Net
Proceeds, if any, shall not include interest. DIRECTV sale-leasebacks (or the
like), public offerings or stock offerings, inter-Affiliate transfers or
restructures or other DIRECTV sales or leases in which the Member continues to
retain the distribution rights to Programming transmitted over the capacity are
specifically excluded from the definition of a DIRECTV Sale. For purposes of
Section 13 of these Terms and Conditions, the term “refunds” as used therein
shall include Net Proceeds, if applicable.

 

(b) For purposes of these Terms and Conditions, “Committed Member Payment(s)”
shall mean the one-time payments to NRTC (forwarded in aggregate to DIRECTV),
previously made by members and affiliates of NRTC in connection with the
execution of the original NRTC/Member Agreements for Marketing and Distribution
of DBS Services, in consideration for the acquisition of rights to distribute
certain DIRECTV services in the territories identified in such agreements.

 

Section 12. Termination of Master Servicer Agreement. In the event the Master
Servicer Agreement is terminated, except as provided in Section 14, DIRECTV may
terminate the Agreement (including these Terms and Conditions) and neither party
shall have any further obligations regarding the other except as specifically
provided in the Agreement.

 

Section 13. Breach by Member. If Member fails to make any and all payments due
to NRTC, as master servicer, under the Agreement, or otherwise breaches or fails
to perform a material obligation under the Agreement, then, in addition to any
other remedies available at law or in equity, DIRECTV or NRTC, as appropriate,
may in its sole discretion and upon thirty (30) days written notice to Member,
including therein a ten (10) day period for Member to cure, (i) suspend all DBS
Services to Member and/or Subscribers; (ii) terminate the Agreement; and (iii)
bring an action for and immediately declare due and payable all sums due and
owing to NRTC or DIRECTV. In addition, if DIRECTV has suspended any and all of
the DBS Services to Member and/or Subscribers for sixty (60) or more days under
Section 4(d) of these Terms and Conditions, then DIRECTV may terminate the
Agreement immediately upon notice to Member, and DIRECTV may bring an action at
law or in equity to collect from Member the sums due under Section 4 to NRTC, as
master servicer, and the liabilities, costs, damages and Expenses associated
therewith. In the event of a termination under this Section, neither NRTC nor
DIRECTV shall be responsible or liable to provide any DBS Services to Member or
Subscribers; nor shall NRTC, as master servicer or otherwise, or DIRECTV be
responsible or liable to Member or others for any damages, costs or Expenses
arising therefrom; nor shall NRTC or DIRECTV owe or be required to provide
Member any refund or amounts previously paid to NRTC, as master servicer or
otherwise, or DIRECTV by Member. Upon such termination, Member shall have no
further right to provide DBS Services to any Subscribers and DBS Services may be
provided to the Subscribers directly by DIRECTV or another distributor as
DIRECTV may appoint.

 

C(Part I)-8



--------------------------------------------------------------------------------

Section 14. NRTC Breach of Master Servicer Agreement. If the Master Servicer
Agreement is terminated or cancelled as a result of a default or breach by NRTC,
DIRECTV is obligated to NRTC under the Master Servicer Agreement to continue to
provide DBS Services directly to Member (subject to Section 4(d) hereof) either,
at DIRECTV’s option, (i) under the Agreement or (ii) under a new agreement
containing substantially the same terms or terms no less favorable than those
provided Member under the Agreement.

 

Section 15. LIMITATION OF LIABILITY. NOTWITHSTANDING ANY OTHER PROVISIONS IN THE
AGREEMENT TO THE CONTRARY, NEITHER DIRECTV NOR NRTC SHALL BE LIABLE TO MEMBER
FOR ANY INDIRECT, CONSEQUENTIAL OR INCIDENTAL DAMAGES, INCLUDING, WITHOUT
LIMITATION, LOSS OF REVENUE, LOSS OF CUSTOMERS OR CLIENTS, CLAIMS OF CUSTOMERS,
LOSS OF GOODWILL OR LOSS OF PROFITS OR MARGINS, ARISING IN ANY MANNER FROM THE
AGREEMENT AND THE PERFORMANCE OR NON-PERFORMANCE OF ITS OBLIGATIONS. ANY AND ALL
EXPRESS AND IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR ANY PURPOSE OR USE, ARE EXPRESSLY EXCLUDED AND
DISCLAIMED BY DIRECTV AND NRTC EXCEPT TO THE EXTENT SPECIFICALLY AND EXPRESSLY
PROVIDED FOR HEREIN. IT EXPRESSLY IS AGREED THAT DIRECTV’S AND/OR NRTC’S SOLE
OBLIGATIONS AND LIABILITIES RESULTING FROM A BREACH OF THE AGREEMENT, AND
MEMBER’S EXCLUSIVE REMEDIES FOR ANY CAUSE WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, LIABILITY ARISING FROM NEGLIGENCE), ARISING OUT OF OR RELATING TO
THE AGREEMENT AND/OR THE TRANSACTIONS CONTEMPLATED HEREIN, ARE THOSE SET FORTH
IN SECTIONS 10 AND 16 OF THESE TERMS AND CONDITIONS AND ALL OTHER REMEDIES OF
ANY KIND ARE EXPRESSLY EXCLUDED.

 

Section 16. Injunctive Relief. DIRECTV and Member each shall have the right to
obtain injunctive relief, if necessary, in order to prevent the other party from
willfully breaching its obligations under the Agreement or to compel the other
party to perform its obligations under the Agreement. NRTC shall also have the
right to obtain such injunctive relief with respect to Member. If either party
should bring an action against the other in order to enforce any provision of
the Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys fees and costs in addition to any other remedy it may have.

 

Section 17. Force Majeure. Any failure or delay of performance shall not be
deemed a breach of the Agreement by DIRECTV if such failure or delay results
from any acts of God, labor dispute, breakdown of facilities, failure of
equipment, mechanical failure, weather, fire, flood, legal enactment, government
order or regulation, any act or omissions of Member or any similar cause beyond
the reasonable control of DIRECTV. Nothing in this Section shall be deemed to
limit Member’s rights to receive any outage credits, if applicable, pursuant to
Section 10 of these Terms and Conditions.

 

Section 18. Assignment and Transfer. Member shall not assign or transfer,
directly or indirectly, in whole or in part, its rights or obligations under the
Agreement without the prior written consent of DIRECTV, which consent shall not
be unreasonably withheld.

 

Section 19. Confidentiality.

 

(a) General. DIRECTV and Member shall hold in confidence all provisions of the
Agreement and all information provided by either party to the other in
connection with the Agreement. DIRECTV and Member acknowledge and agree that all
information related to the Agreement, not otherwise known to the public, is
confidential and proprietary and is not to be disclosed to third persons (other
than to affiliates, officers, directors, employees and agents of DIRECTV and
Member, each of whom is bound by this provision) without the prior written
consent of both Member and DIRECTV

 

C(Part I)-9



--------------------------------------------------------------------------------

except (i) at the written direction of the other party; (ii) to the extent
necessary to comply with law or valid order of a court of competent
jurisdiction, in which event the party shall notify the other party as promptly
as practicable (and, if possible, prior to making any disclosure) and shall seek
confidential treatment of the information; (iii) as part of its normal reporting
or review procedures to its parent company, its auditors and its attorneys who
agree to be bound by this Section; (iv) in order to enforce any rights pursuant
to the Agreement; (v) in order to comply with the provisions of any programming
agreements or copyright licensing requirements; (vi) to obtain appropriate
insurance, provided the insurance company agrees in writing to be bound by this
Section; (vii) to obtain financing, provided that any person or entity providing
financing agrees in writing to be bound by this Section; (viii) to obtain
programming services; (ix) and to the extent DIRECTV may be permitted or
required to disclose information or provide the Agreement to NRTC under the
Master Servicer Agreement.

 

(b) Subscriber Information. DIRECTV acknowledges that Member has substantial
proprietary interests and rights to Subscriber information and agrees to
maintain all Subscriber information on a strictly confidential basis. DIRECTV
and Member each further covenant that except as provided in Section 4(d) and
Section 13 of these Terms and Conditions under no circumstances will it use or
allow others to use the Subscriber information for any reason other than to
verify amounts due under these Terms and Conditions and for purposes as are
approved in advance and in writing by the other party. In the event DIRECTV
distributes Non-Select Services to a Subscriber, DIRECTV and Member recognize
that DIRECTV shall not be subject to the foregoing covenant with respect to such
Subscriber’s information regarding the Non-Select Services.

 

(c) Confidentiality Survival. All provisions relating to the confidentiality of
information shall survive the termination, expiration, cancellation or
rescission of the Agreement for a period of five (5) years.

 

Section 20. Taxes. Member shall be responsible for and shall pay all applicable
property, sales, use or similar taxes imposed by any local, state, national or
international, public or quasi-public governmental entity, in respect to
Member’s marketing, sale, distribution or other activities related to DBS
Services.

 

C(Part I)-10



--------------------------------------------------------------------------------

EXHIBIT Z TO SCHEDULE C (PART I)

 

STARZ! East

 

STARZ! West

 

STARZ! Theater East

 

BLACK STARZ!

 

A Taste of Spice (Adult)

 

PLAYBOY TV (Adult)

 

Spice Platinum (Adult)

 

The Hot Network (Adult)

 

The Hot Zone (Adult)

 

C(Part I)-11



--------------------------------------------------------------------------------

SCHEDULE C (PART II) TO MEMBER OFFER AGREEMENT

 

Additional Agreed Upon Terms and Conditions re: Seamless Consumer Program
Applicable to Members Selecting Option C-1, Option C-2 or Option C-3

 

The Terms and Conditions set forth in this Schedule C (Part II) are applicable
in the event that the Member has selected Option C-1, Option C-2 or Option C-3
in the Member Offer Agreement (the “Agreement”) to which this Schedule C (Part
II) is attached and are incorporated into such Agreement in accordance with the
terms thereof. If the Member selects any of Option C-1, Option C-2 or Option
C-3, these provisions will become effective upon the Closing Date specified in
Section 2 of the Agreement into which these Terms and Conditions are
incorporated, which Closing Date may vary depending upon when an executed copy
of the Agreement is delivered by the Member to NRTC, as master servicer for
DIRECTV, in accordance with the delivery instructions set forth in Section 7 of
the Agreement. Capitalized terms not otherwise defined herein have the meaning
given such terms in the Agreement.

 

A. Element One: Non-Exclusive Sales Agent.

 

1. Scope. DIRECTV hereby authorizes the Member to act as a non-exclusive
(subject to the terms hereof) sales agent in all territories in which the Member
has acquired rights to distribute the DBS Services (the “Member Territories”)
for (a) the premium movie video programming services distributed by DIRECTV on
the frequencies of 24, 26, 28, 30 and 32 (the “non-HCG Frequencies”) at 101°
W.L. (the “Former USSB Services”), (b) the local network video programming
services distributed by DIRECTV on the non-HCG Frequencies at 101° W.L., and at
the 110° W.L., 119° W.L. and 72.5° W.L. orbital locations (the “Local
Services”), (c) those sports pay per view events (if any) distributed by DIRECTV
on the non-HCG Frequencies at 101° W.L. (the “Added Events”), (d) the high
definition programming services distributed by DIRECTV at the 110° W.L. and 119°
W.L. orbital locations (the “HD Programming”), (e) the DIRECTV DVR® subscription
services distributed by DIRECTV in conjunction with TiVo, Inc. (the “TiVo
Services”), (f) the DIRECTV PARA TODOS™ programming services distributed by
DIRECTV at the 119° W.L. orbital location (the “PARA TODOS Services”), and (g)
DIRECTV-The Guide (the “Programming Guide”), and together with the Former USSB
Services, Local Services, Added Events, HD Programming, TiVo Services and PARA
TODOS Services, the “Added Services”). In its role as sales agent, the Member
shall be responsible for providing, at its sole cost, all billing, customer care
and sales and marketing activities with respect to the delivery of such Added
Services to customers in the Member Territories.

 

(a) TiVo Services and HD Programming Customers Care Escalation Procedures.
Member acknowledges that customer care for the TiVo Services and/or HD
Programming may require additional training, expertise and call time, all of
which shall be undertaken at Member’s sole cost. DIRECTV shall provide (directly
or through NRTC as master servicer), at no cost to Member, samples of training
materials, as updated from time to time, utilized by DIRECTV in its delivery of
customer care for the TiVo Services and HD Programming. Member shall take
appropriate actions to ensure that its customer agents have appropriate training
and processes in place to handle the additional customer care responsibilities
associated with the TiVo Services and HD Programming. In those cases where,
despite such efforts by Member, a technical question is presented by a customer
that Member’s agents are not able to answer, Member will have in place
escalation processes to route such call to NRTC’s corporate offices. If, after
good faith efforts, NRTC’s corporate offices are unable to answer such inquiry,
then such offices shall request assistance from DIRECTV’s technical assistance
desk (pursuant to procedures mutually agreed upon by NRTC and DIRECTV), and
DIRECTV’s technical assistance desk shall use reasonable efforts to provide to
NRTC technical assistance with the same level of care and responsiveness as
DIRECTV provides to its own customer care agents. NRTC, as master servicer,
shall in turn provide such assistance to Member. In no event shall Member direct
customers or Member’s customer service representatives to contact DIRECTV’s
technical assistance desk directly.



--------------------------------------------------------------------------------

2. As consideration for Member’s activities as a sales agent, Member shall be
entitled to receive the following amounts (the “Revenue Share”):

 

(a) Former USSB Services: The Revenue Share during any billing cycle shall be
the greater of (a) 15% of the gross revenue collected from Member customers with
respect to Former USSB Services provided to such customers during that billing
cycle, and (b) 10% of the gross revenue collected from Member customers with
respect to Former USSB Services provided to such customers during that billing
cycle, plus an additional 1% of gross revenue collected for every incremental
four percentage points by which the Service Penetration Rate (as calculated
below) of Former USSB Services in the territory of all Option C Members (the
“Option C Territory”) customer base exceeds the Services Penetration Rate for
the calendar month ending on June 30, 2000 (such rate, as calculated in
accordance with the methodology previously agreed upon and implemented by
DIRECTV and NRTC, the “Base Service Penetration Rate”), up to an aggregate
maximum percentage of total gross collected revenue of 20%. The Revenue Share
for any billing cycle shall be based on the Service Penetration Rate for such
billing cycle. The Service Penetration Rate shall be calculated by dividing the
total number of Service Units purchased by all Option C Territory residential
customers by the total number of Option C Territory residential customer
counts). One Service Unit shall be counted for each of the following sets of
services purchased by an Option C Territory customer in accordance with the
provisions of the Agreement (or the agreement of such other Option C Member(s),
as applicable): (i) the entire set of HBO services, consisting of “HBO Works”
(five services) plus “HBO Family” (two services) plus, solely in the case of
DIRECTV PARA TODOS customers, HBO Latino; (ii) the entire “Multimax” set of
Cinemax services (three services); and (iii) the entire “Showtime Unlimited” set
of services (five Showtime services, The Movie Channel, one FLIX channel and
Sundance Channel). Customers receiving free promotions of Former USSB Services
shall not be included as purchasers of such services when calculating the
Service Penetration Rate. Member shall (in coordination with NRTC, as master
servicer) calculate on a monthly basis, the Service Penetration Rate using
methodologies and assumptions which are consistent with those used in the
calculation for the Base Service Penetration Rate.

 

  (i) The gross revenue collected with respect to the Former USSB Services shall
be calculated based upon the price of the Former USSB Services as specified on
Attachment One, as amended in writing from time to time, and Member shall be
authorized to sell Former USSB Services only at those prices, and in those a la
carte and package configurations, identified in such Attachment. As of the date
of the Agreement, the pricing and packaging of the Former USSB Services is as
set forth in Attachment One, attached hereto and hereby incorporated by
reference. DIRECTV shall not amend Attachment One except to reflect equivalent
changes in packages and pricing as are implemented by DIRECTV in DIRECTV
territory. Notwithstanding the foregoing, in the event DIRECTV provides a
programming offer in DIRECTV territory that involves free or reduced prices for
a limited period of time with respect to the Former USSB Services (an “Offer”),
then Member shall make such same Offer regarding Former USSB Services to its
customers, and, with respect to customers receiving the Offer, throughout the
term of the Offer, (y) the gross revenue collected with respect to Former USSB
Services shall be calculated based upon such free and reduced price set forth in
the Offer, and (z) such customers shall not be included in the Service
Penetration Rate during the term of such Offer.

 

C(Part II)-2



--------------------------------------------------------------------------------

  (ii) DIRECTV agrees that throughout the Term of the Agreement, it shall
continue to allow Member to offer and sell the Former USSB Services in a la
carte offerings (as identified by DIRECTV), subject to any restraints or
restrictions by the programming providers thereof. DIRECTV shall promptly notify
Member in writing (directly or through NRTC as master servicer) of any changes
in such restraints or restrictions.

 

  (iii) Member shall provide NRTC access to such information as is sufficient to
permit NRTC as master servicer to deliver to DIRECTV, on a monthly basis,
detailed documentation setting forth the calculation of the applicable Revenue
Share rate, the number of Service Units for the applicable billing cycle, and
the Service Penetration Rate.

 

  (iv) The Parties shall work together, along with NRTC, to provide to each
other the necessary information for purposes of the foregoing calculations,
including information regarding the rate of purchase of each of the respective
packages and a la carte offerings of Former USSB Services.

 

  (v) For purposes of clarification, those high definition services that are
delivered at the 110° W.L. and 119° W.L. orbital locations and offered by
DIRECTV solely as part of a package that otherwise includes only Former USSB
Services shall be treated for purposes of all Revenue Share calculations as
Former USSB Services, and not as HD Programming.

 

(b) Local Services: The Revenue Share for Local Services during any billing
cycle shall be the greater of (a) 15% of the gross revenue collected from Member
Territory customers with respect to Local Services provided to customers during
that billing cycle, and (b) 10% of the gross revenue collected from Member
Territory customers with respect to Local Services provided to customers during
that billing cycle, plus an additional 1% of such gross revenue collected for
every two percentage points by which the Local Markets Penetration Rate (as
calculated below) exceeds 40%, up to an aggregate maximum percentage of total
gross collected revenue of 20%. The Revenue Share for any billing cycle shall be
based on the Local Markets Penetration Rate for such billing cycle. The Local
Markets Penetration Rate shall be calculated by dividing the number of Option C
Territory residential customers in the relevant DMA purchasing Local Services in
accordance with the provisions of the Agreement (or the agreement of such other
Option C Member(s), as applicable) by the total number of Option C Territory
residential customers in the relevant DMA for whom Local Services are available
(calculated by averaging the beginning and billing cycle-end applicable
residential customer counts). Member shall be authorized to sell the Local
Services only at those prices, and in those a la carte and package
configurations (if any), as are offered by DIRECTV in DIRECTV territory and
confirmed in writing to Member (directly or though NRTC as master servicer) by
DIRECTV. The gross revenue collected with respect to the Local Services shall be
calculated based upon the price of the Local Services for the particular service
offering selected by each individual customer, or, in the case of an authorized
package that contains the Local Services as well as other services, the DIRECTV
authorized incremental price of the Local Services offering that is contained in
such combined package. For example, if DIRECTV authorizes a package combining
the Total Choice package (containing services that are delivered from the 101°
W.L. orbital location, and thus are not considered part of the Local Services
revenue share calculation) and the Local Services, at a combined price that is
$3.00 more than the price of the Total Choice package sold separately, then
Member shall offer such combined package at a price that reflects the
incremental $3.00 price from its standard Total Choice package price, and the
gross revenue share for the Local Services when sold as part of such combined
package shall be calculated as $3.00.

 

C(Part II)-3



--------------------------------------------------------------------------------

(c) Additional Events and HD Programming: The Revenue Share with respect to each
of the Added Events and HD Programming shall be 15% of the gross revenue
collected from Member Territory customers with respect to such Added Events and
HD Programming, respectively. The gross revenue collected with respect to the
Added Events and HD Programming shall be calculated based upon the price of the
Added Events or HD Programming, as applicable, for the particular service
offering selected by each individual customer. Member shall be authorized to
sell the Added Events and HD Programming only at those prices as are offered by
DIRECTV in DIRECTV territory and confirmed in writing to Member by DIRECTV
(directly or through NRTC as master servicer).

 

(d) TiVo Services: The Revenue Share for TiVo Services shall be 15% of the gross
revenue collected from Member Territory customers with respect to TiVo Services
provided to such customers during that billing cycle, plus an additional 1% of
gross revenue collected for every incremental percentage point by which the
Service Penetration Rate (as calculated below) to TiVo Services in the Option C
Territory customer base exceeds the Base Service Penetration Rate, as defined
below, up to an aggregate maximum percentage of total gross collected revenue of
20%. The “Base Service Penetration Rate” for TiVo Services shall equal the
penetration rate experienced by DIRECTV with respect to the TiVo Services in
DIRECTV territory during the preceding calendar quarter, as notified by DIRECTV
to Member (directly or through NRTC as master servicer) from time to time. The
Revenue Share for any billing cycle shall be based on the Service Penetration
Rate for such billing cycle. The Service Penetration Rate shall be calculated by
dividing the number of Option C Territory residential customers purchasing TiVo
Services in accordance with the provisions of the Agreement (or the agreement of
such other Option C Member(s), as applicable) by the total number of Option C
Territory residential customers (calculated by averaging the beginning and
billing cycle-end applicable residential customer counts). The gross revenue
collected with respect to the TiVo Services shall be calculated based upon the
price of the TiVo Services for the particular service offering selected by each
individual customer, or, in the case of an authorized package that contains the
TiVo Services as well as other services, the price of the TiVo Service offering
that is contained in such combined package (i.e., $4.99 or the then-current
price for the TiVo Service offering, except in the case of an authorized package
also containing Total Choice Premier, as to which the TiVo Services price is
zero ($0)). Member shall be authorized to sell the TiVo Services only at those
prices, and in those a la carte and package configurations (if any), as are
offered by DIRECTV in DIRECTV territory and confirmed in writing to Member by
DIRECTV. The current prices and package confirmations for the TiVo Services are
set forth on Attachment Two, attached hereto and hereby incorporated by
reference.

 

(e) PARA TODOS Services: The Revenue Share for PARA TODOS services shall be 15%
of the gross revenue collected from Member Territory customers with respect to
PARA TODOS Services provided to such customers during that billing cycle, plus
an additional 1% of gross revenue collected for every incremental 0.4 percentage
points by which the Service Penetration Rate (as calculated below) of PARA TODOS
Services in the Option C Territory customer base exceeds 4.0% up to an aggregate
maximum percentage of total gross collected revenue of 20%. The Revenue Share
for any billing cycle shall be based on the Service Penetration Rate for such
billing cycle. The Service Penetration Rate shall be calculated by dividing the
number of Option C Territory residential customers purchasing PARA TODOS
Services in accordance with the provisions of the Agreement (or the agreement of
such other Option C Member(s), as applicable) by the total number of Option C
Territory residential customers (calculated by averaging the beginning and
billing cycle-end applicable residential customer counts). Member shall be
authorized to sell the PARA TODOS Services only at those prices, and in those a
la carte and package configurations (if any), as are offered by DIRECTV in
DIRECTV territory and confirmed in writing to Member by DIRECTV (directly or
through NRTC as master servicer). The current prices and package configurations
for the PARA TODOS Services are set forth on Attachment Three, attached hereto
and hereby incorporated by reference. The gross revenue collected

 

C(Part II)-4



--------------------------------------------------------------------------------

with respect to the PARA TODOS Services shall be calculated based upon the price
of the PARA TODOS offering, or, in the case of an authorized package that
contains the PARA TODOS Services as well as other services that are delivered
from the 101° W.L. orbital location (and thus are not considered part of the
PARA TODOS Services revenue share calculation), the gross revenue collected with
respect to the PARA TODOS Services shall be calculated as 20% of the authorized
price of the combined package.

 

(f) Payment Mechanics: Member shall, no later than seven business days after the
billing system accounting close for each month, pay to DIRECTV through NRTC as
master servicer the Billed Added Service Revenues minus the Adjustment Amount.
The “Billed Added Service Revenues” shall consist of the gross revenues billed
by Member in the prior billing cycle for Added Services delivered to Member
customers, less the applicable Revenue Share. The “Adjustment Amount” shall be
the product of the amount paid in the prior billing cycle as Billed Added
Service Revenues times the Member bad debt rate for the prior billing cycle.
Member shall, working with NRTC as master servicer, provide supporting
documentation with each such payment, identifying the calculation of the Billed
Added Service Revenues, Service Penetration Rate, Revenue Share, Member bad debt
rate and Adjustment Amount, as well as such further information as is reasonably
requested, including a breakdown of the purchase rate of Local Services by DMA.

 

  (i) The Member bad debt rate shall be the actual bad debt rate experienced by
Member with respect to all of the DIRECTV services offered by Member.

 

  (ii) DIRECTV shall use good faith efforts (and Member shall cooperate with
DIRECTV in such efforts) to ensure that a report is created and provided to
Member (directly or through NRTC as master servicer) on a monthly basis
containing such information as is necessary to allow NRTC and Member to
calculate the Billed Added Service Revenues.

 

(g) Programming Guide: Member agrees to use commercially reasonable efforts to
market the Programming Guide to customers in Member Territories.

 

  (i) The price for the Programming Guide shall be the current price charged by
DIRECTV in DIRECTV territory, as notified by DIRECTV (directly or through NRTC
as master servicer) to Member from time to time (the “Current Price”). The
Current Price for the Programming Guide as of the date of the Agreement is set
forth on Attachment Four, attached hereto and hereby incorporated by reference.
In the event DIRECTV provides a Programming Guide offer in DIRECTV territory
that involves free or reduced prices for the Programming Guide (a “Programming
Guide Offer”), then Member shall make such same Programming Guide Offer
available to its customers and, with respect to customers receiving the Offer,
throughout the term of the Offer, the Current Price charged to Member pursuant
to the calculation below with respect to the Programming Guide shall be
calculated based upon such free or reduced price set forth in the Programming
Guide Offer.

 

  (ii) The calculation of Billed Added Service Revenues in Section B.2.f shall
not include the revenue from the Programming Guide, and in lieu thereof, the
provisions of this Section B.2.g(ii) shall apply. Member shall retain the
Revenue Share for the Programming Guide, to be calculated as the gross amount of
Programming Guide revenues received by Member, less the Programming Guide
Billings for the Programming Guide, as calculated below. DIRECTV shall bill
Member for, and Member shall pay to DIRECTV through NRTC as master

 

C(Part II)-5



--------------------------------------------------------------------------------

servicer, the Programming Guide Billings for the Programming Guide on a monthly
billing cycle basis, based upon the number of Programming Guides mailed to
customers in Member Territories during such period, as set forth below:

 

DIRECTV-The Guide Programming Guide Billings =

 

Number of DIRECTV-The Guide Programming Guides mailed in Member Territory times
75% times the Current Price of DIRECTV-The Guide.

 

Member shall subtract from each payment of Programming Guide Billings an
adjustment amount, calculated as the product of the amount paid in the prior
month as Programming Guide Billings times the Member bad debt rate for the prior
billing cycle (as calculated in accordance with Section B.2.f).

 

  (iii) If requested by Member, the Parties shall discuss in good faith
increasing Member’s applicable revenue share percentage (currently 25% pursuant
to the calculation above) in exchange for increased marketing efforts and sales
of the Programming Guide. In addition, if requested by Member, the Parties shall
discuss in good faith the customization of the Programming Guide for Member
Territory, with either Member paying the costs of such customization or a
corresponding decrease in Member revenue share percentage to reflect the
increased cost of such customization.

 

  (iv) Generation of the mailing list of the Programming Guides will take place
in the same manner as previously undertaken by DIRECTV and NRTC with respect to
DIRECTV-The Guide; DIRECTV, or its agent, will on a weekly basis extract from
the billing system the list of applicable DIRECTV Programming Guide customers
who shall receive a Programming Guide, and shall forward the information to the
appropriate entity for fulfillment.

 

  (v) DIRECTV agrees that the use or sharing by DIRECTV of any Member subscriber
information as set forth in Sections B.2.g (iv) above shall be undertaken solely
to the extent necessary to facilitate the distribution of the Programming Guides
and to comply with the terms of DIRECTV’s agreement with the publisher of the
Programming Guide.

 

  (vi) DIRECTV will provide Member (directly or though NRTC as master servicer),
without charge to Member, free copies of the Programming Guide to be distributed
to Member customer service agents.

 

  (vii) In addition to the other termination provisions of the Agreement, the
terms of the Agreement as they apply to the Programming Guide shall terminate,
in the event of termination of the agreement between DIRECTV and the publisher
of the Programming Guide.

 

3. Member and DIRECTV acknowledge that it is their intent in undertaking this
Element One to offer customers in their respective territories as little
difference or disruption between the territory lines as possible. Accordingly,
both Member and DIRECTV agree to discuss in advance any proposed

 

C(Part II)-6



--------------------------------------------------------------------------------

price changes for the video programming services and packages that are not part
of the Added Services. Any such information regarding possible pricing changes
shall be treated as confidential information under the Agreement.

 

4. Member sales and marketing tactics shall comply with any contractual
restrictions or requirements included in the Sales Agency Agreement between The
DIRECTV Group, Inc., (formerly Hughes Electronics Corporation) and DIRECTV
(including the programming agreement requirements, as referenced therein, and
including only such amendments as may occur from time to time to reflect changes
in agreements between The DIRECTV Group, Inc. and the applicable programmers),
as identified in writing by DIRECTV.

 

5. In the event of a termination or the anticipated expiration of the Agreement,
during a transition period mutually agreed upon by the Parties, the Parties will
work together in good faith to ensure a smooth transition of the customer
accounts for Added Services back to DIRECTV for billing and customer care, and
each Party agrees to take such actions as reasonably requested to minimize the
level of customer inquiries and problems related to such transition. During such
transition period, (i) Member shall continue to bill and collect for, and shall
provide customer service with respect to, and act as a nonexclusive sales agent
for the Added Services delivered to customers in Member Territories in
accordance with the terms of the Agreement, and (ii) Member shall continue to
earn the Revenue Share with respect to amounts billed during such transition
period, provided, however, if the termination of the Agreement was initiated by
Member, then the Revenue Share shall be reduced to 15% for all Added Services
(regardless of penetration rates) during such transition period. With respect to
amounts billed but not yet collected by the end of the transition period, Member
shall continue to collect such amounts in good faith, following Member’s
standard collection policies, forwarding the collected amounts (less the
applicable Revenue Share) to NRTC as master servicer for DIRECTV. The provisions
of this Paragraph shall survive the termination of the Agreement.

 

6. DIRECTV agrees that, during the term of the Agreement, DIRECTV shall not,
directly or indirectly, bill for or activate the Added Services for customers in
Member Territories, except as otherwise contemplated pursuant to the transition
provisions set forth herein. Notwithstanding the foregoing, Member acknowledges
that DIRECTV may inadvertently bill for certain Added Services to customers in
Member Territories. The Parties will work together to minimize such
circumstances.

 

B. Element Two; Non-Select Sports Programming. Member shall continue to receive,
with respect to sports league programming that qualifies as Non-Select Services
(as defined in the DBS Distribution Agreement), a 10% revenue share.

 

C. Other Terms.

 

1. The Terms and Conditions set forth in this Schedule C (Part II) shall
commence on the Closing Date and shall continue through the Service Term;
provided that either Party shall be entitled to terminate the Terms and
Conditions set forth in this Schedule C (Part II), upon 30 days written notice,
in the event of a breach of a material obligation hereof by the other Party,
which breach remains uncured at the expiration of such 30 day period.

 

Upon termination of the Agreement, all rights and obligations of the Parties set
forth in the Terms and Conditions contained in this Schedule C (Part II)
Agreement shall terminate, except as specifically provided in the Agreement.
This Section C of these Terms and Conditions shall survive any termination of
the Agreement.

 

C(Part II)-7



--------------------------------------------------------------------------------

2. During the Term, and for a period of six months thereafter, DIRECTV may, upon
reasonable advance notice of at least thirty (30) days to Member, audit books
and records of Member relating to the invoices and reports under the Agreement
as reasonably necessary to verify the payments made under this Schedule C (Part
II), provided, however, that (a) such audit shall be at DIRECTV’s sole cost and
expense, (b) DIRECTV may not audit more than once per year during the Term and
once after the expiration of the Term (and no such audit shall continue for more
than thirty (30) business days from the date DIRECTV has access to the
applicable records) and (c) any such audit shall be conducted only during
regular business hours and in such a manner as to not unreasonably interfere
with the normal business activities of Member.

 

3. In the event of any dispute regarding amounts owed by a Party hereunder, the
paying Party shall continue to pay, at a minimum, all undisputed amounts in
accordance with the timeframe described herein.

 

4. In no event shall the Agreement or these Terms and Conditions be interpreted
to require DIRECTV to maintain rights to deliver any particular services
(including any Added Services), or to distribute services from any particular
orbital locations.

 

5. To the extent necessary, and to the extent they are not inconsistent with
this Schedule C (Part II), Sections 2, 3(b), 3(c), 3(d), 4(b), 4(c), 4(d), 7, 8,
9(b), 12 through 18 and Section 20 of Schedule C (Part I) shall apply to the
various rights and obligations set forth in this Schedule C (Part II). In
addition, the provisions of Section 19 of Schedule C (Part I) shall apply to the
various rights and obligations set forth in this Schedule C (Part II); provided
that subscriber information with respect to Added Services is the proprietary
information of DIRECTV, and Member is permitted to such information solely in
its capacity as agent hereunder.

 

C(Part II)-8



--------------------------------------------------------------------------------

ATTACHMENT ONE TO SCHEDULE C (PART II)

 

FORMER USSB SERVICES

PACKAGING AND PRICING

 

As of January 1, 2004

 

HBO® - 7 HBO® channels.

 

SHOWTIME UNLIMITED - 5 SHOWTIME® channels, 2 channels of The Movie Channel®, 1
FLIX® channel and 1 Sundance Channel®.

 

CINEMAX® - 3 Cinemax® channels.

 

Offered as premium services under DIRECTV’s “Pick One Through Five” pricing
scheme:

 

1st premium

 

$12/month

2nd premium

 

$11/month

3rd premium

 

$10/month

4th premium

 

$  8/month

5th premium

 

$  7/month

 

C(Part II)-9



--------------------------------------------------------------------------------

ATTACHMENT TWO TO SCHEDULE C (PART II)

 

TIVO SERVICES

PACKAGING AND PRICING

 

As of January 1, 2004

 

$4.99 per subscriber per month

 

No charge to customers subscribing to Total Choice Premier, so long as such
subscription continues.

 

C(Part II)-10



--------------------------------------------------------------------------------

ATTACHMENT THREE TO SCHEDULE C (PART II)

 

PARA TODOS

PACKAGING AND PRICING

 

As of January 1, 2004

 

OPCION EXTRA ESPECIAL $33.99/month

OPCION ULTRA ESPECIAL $37.99/month

OPCION PREMIER $85.99/month

 

Also available, but not to be advertised or marketed:

 

OPCION EN ESPANOL

  

$14.99/month

 

C(Part II)-11



--------------------------------------------------------------------------------

ATTACHMENT FOUR TO SCHEDULE C (PART II)

 

DIRECTV-THE GUIDE

 

PRICING

As of January 1, 2004

 

Monthly price: $ 2.99

Annual price: $29.94

 

C(Part II)-12